EXHIBIT 10.5

 

AMENDED AND RESTATED CREDIT AGREEMENT

among

FINANCIAL SECURITY ASSURANCE INC.,

THE ADDITIONAL BORROWERS FROM TIME TO TIME PARTY HERETO,

VARIOUS BANKS,

and

THE BANK OF NEW YORK, AS AGENT

_____________

Dated as of April 21, 2006

_____________

BNY CAPITAL MARKETS, INC. and J.P. MORGAN SECURITIES, INC.,
AS JOINT LEAD ARRANGERS

 

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

SECTION 1. DEFINITIONS AND PRINCIPLES OF CONSTRUCTION
[a06-11673_3ex10d5.htm#Section1_DefinitionsAndPrinciples_192331]

 

 

 

 

 

1.01 Defined Terms
[a06-11673_3ex10d5.htm#a1_01DefinedTerms_AsUsedInThisAgr_192335]

 

 

1.02 Principles of Construction
[a06-11673_3ex10d5.htm#a1_02PrinciplesOfConstruction_aal_192322]

 

 

 

 

 

SECTION 2. AMOUNT AND TERMS OF CREDIT
[a06-11673_3ex10d5.htm#Section2_AmountAndTermsOfCredit__192427]

 

 

 

 

 

2.01 The Loans [a06-11673_3ex10d5.htm#a2_192429]

 

 

2.02 Minimum Amount of Each Borrowing
[a06-11673_3ex10d5.htm#a2_02MinimumAmountOfEachBorrowing_192435]

 

 

2.03 Notice of Borrowing
[a06-11673_3ex10d5.htm#a2_03NoticeOfBorrowing_WheneverAB_192444]

 

 

2.04 Disbursement of Funds
[a06-11673_3ex10d5.htm#a2_04DisbursementOfFunds_ExceptAs_192446]

 

 

2.05 Notes [a06-11673_3ex10d5.htm#a2_05Notes_aEachBorrowersOrDesign_192452]

 

 

2.06 Conversions
[a06-11673_3ex10d5.htm#a2_06Conversions_EachBorrowerShal_192454]

 

 

2.07 Pro Rata Borrowings
[a06-11673_3ex10d5.htm#a2_07ProRataBorrowings_AllBorrowi_192459]

 

 

2.08 Interest [a06-11673_3ex10d5.htm#a2_08Interest_aEachBorrowerAgrees_192502]

 

 

2.09 Interest Periods
[a06-11673_3ex10d5.htm#a2_09InterestPeriods_AtTheTimeItG_192509]

 

 

2.10 Increased Costs, Illegality, etc.
[a06-11673_3ex10d5.htm#a2_10IncreasedCostsIllegalityEtc__192514]

 

 

2.11 Compensation
[a06-11673_3ex10d5.htm#a2_11Compensation_EachBorrowerSha_192524]

 

 

2.12 Change of Applicable Lending Office
[a06-11673_3ex10d5.htm#a2_12ChangeOfApplicableLendingOff_192528]

 

 

2.13 Addition of New Borrowers
[a06-11673_3ex10d5.htm#a2_13AdditionOfNewBorrowers_FsaMa_192532]

 

 

2.14 Removal of Borrowers
[a06-11673_3ex10d5.htm#a2_14RemovalOfBorrowers_FsaMayFro_192534]

 

 

 

 

 

SECTION 3. COMMISSIONS; FEES; REDUCTIONS OF COMMITMENT
[a06-11673_3ex10d5.htm#Section3_CommissionsFeesReduction_192537]

 

 

 

 

 

3.01 Fees [a06-11673_3ex10d5.htm#a3_01Fees_aFsaAgreesToPayToTheAge_192542]

 

 

3.02 Voluntary Termination of Unutilized Total Commitment
[a06-11673_3ex10d5.htm#a3_02VoluntaryTerminationOfUnutil_192547]

 

 

3.03 Mandatory Termination of Commitment
[a06-11673_3ex10d5.htm#a3_03MandatoryTerminationOfCommit_192549]

 

 

3.04 Expiry Date
[a06-11673_3ex10d5.htm#a3_04ExpiryDate_TheExpirationOfTh_192557]

 

 

 

 

 

SECTION 4. PREPAYMENTS; PAYMENTS
[a06-11673_3ex10d5.htm#Section4_PrepaymentsPayments__192602]

 

 

 

 

 

4.01 Voluntary Prepayments
[a06-11673_3ex10d5.htm#a4_01VoluntaryPrepayments_EachBor_192604]

 

 

4.02 Mandatory Prepayments
[a06-11673_3ex10d5.htm#a4_02MandatoryPrepayments_OnAnyDa_192607]

 

 

4.03 Method and Place of Payment
[a06-11673_3ex10d5.htm#a4_03MethodAndPlaceOfPayment_aExc_192610]

 

 

4.04 Net Payments
[a06-11673_3ex10d5.htm#a4_04NetPayments_AllPaymentsMadeB_192612]

 

 

 

 

 

SECTION 5. CONDITIONS PRECEDENT TO EFFECTIVENESS
[a06-11673_3ex10d5.htm#Section5_ConditionsPrecedentToEff_192621]

 

 

 

 

 

5.01 Execution of Agreement
[a06-11673_3ex10d5.htm#a5_01ExecutionOfAgreement_EachBor_192623]

 

 

5.02 No Default; Representations and Warranties
[a06-11673_3ex10d5.htm#a5_02NoDefaultRepresentationsAndW_192626]

 

 

5.03 Opinions of Counsel
[a06-11673_3ex10d5.htm#a5_03OpinionsOfCounsel_aTheAgentS_192629]

 

 

5.04 Corporate Documents; Proceedings
[a06-11673_3ex10d5.htm#a5_04CorporateDocumentsProceeding_192846]

 

 

5.05 Adverse Change, Rating, etc.
[a06-11673_3ex10d5.htm#a5_05AdverseChangeRatingEtc_aNoth_192908]

 

 

5.06 Litigation [a06-11673_3ex10d5.htm#a5_06Litigation_NoLitigationByAny_192913]

 

 

5.07 Fees, etc. [a06-11673_3ex10d5.htm#a5_07FeesEtc_TheBorrowersShallHav_193219]

 

 

 

 

 

SECTION 6. CONDITIONS PRECEDENT TO ALL CREDIT EVENTS
[a06-11673_3ex10d5.htm#Section6_ConditionsPrecedentToAll_192920]

 

 

 

 

 

6.01 Effectiveness; No Default
[a06-11673_3ex10d5.htm#a6_01EffectivenessNoDefault_AtThe_192922]

 

 

6.02 Notice of Borrowing
[a06-11673_3ex10d5.htm#a6_02NoticeOfBorrowing_PriorToThe_192924]

 

 

6.03 Notes [a06-11673_3ex10d5.htm#a6_03Notes_PriorToTheMakingOfTheI_192926]

 

 

6.04 Insurance Policy
[a06-11673_3ex10d5.htm#a6_04InsurancePolicy_PriorToTheMa_192928]

 

 

 

i


--------------------------------------------------------------------------------




 

 

 

SECTION 7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS
[a06-11673_3ex10d5.htm#Section7_RepresentationsWarrantie_192939]

 

 

 

 

 

7.01 Corporate Status
[a06-11673_3ex10d5.htm#a7_01CorporateStatus_SuchBorrower_192941]

 

 

7.02 Corporate Power and Authority
[a06-11673_3ex10d5.htm#a7_02CorporatePowerAndAuthority_S_193257]

 

 

7.03 No Violation
[a06-11673_3ex10d5.htm#a7_03NoViolation_NeitherTheExecut_192950]

 

 

7.04 Governmental Approvals
[a06-11673_3ex10d5.htm#a7_04GovernmentalApprovals_NoOrde_192952]

 

 

7.05 Financial Statements; Financial Condition; Undisclosed Liabilities; etc.
[a06-11673_3ex10d5.htm#a7_05FinancialStatementsFinancial_192955]

 

 

7.06 Litigation [a06-11673_3ex10d5.htm#a7_06Litigation_ThereAreNoActions_193002]

 

 

7.07 True and Complete Disclosure
[a06-11673_3ex10d5.htm#a7_07TrueAndCompleteDisclosure_Al_193005]

 

 

7.08 Use of Proceeds; Margin Regulations
[a06-11673_3ex10d5.htm#a7_08UseOfProceedsMarginRegulatio_193010]

 

 

7.09 Tax Returns and Payments
[a06-11673_3ex10d5.htm#a7_09TaxReturnsAndPayments_SuchBo_193012]

 

 

7.10 Compliance with ERISA
[a06-11673_3ex10d5.htm#a7_10ComplianceWithErisa_EachPlan_193013]

 

 

7.11 Capitalization
[a06-11673_3ex10d5.htm#a7_11Capitalization_OnTheEffectiv_193018]

 

 

7.12 Compliance with Statutes, etc.
[a06-11673_3ex10d5.htm#a7_12ComplianceWithStatutesEtc_Su_193020]

 

 

7.13 Investment Company Act
[a06-11673_3ex10d5.htm#a7_13InvestmentCompanyAct_Neither_193022]

 

 

7.14 Public Utility Holding Company Act
[a06-11673_3ex10d5.htm#a7_14PublicUtilityHoldingCompanyA_193024]

 

 

 

 

 

SECTION 8. AFFIRMATIVE COVENANTS [a06-11673_3ex10d5.htm#Section8_195012]

 

 

 

 

 

8.01 Information Covenants
[a06-11673_3ex10d5.htm#a8_01InformationCovenants_FsaWill_193031]

 

 

8.02 Books, Records and Inspections
[a06-11673_3ex10d5.htm#a8_02BooksRecordsAndInspections_E_193037]

 

 

8.03 Corporate Franchises
[a06-11673_3ex10d5.htm#a8_03CorporateFranchises_EachBorr_193040]

 

 

8.04 Compliance with Statutes, etc.
[a06-11673_3ex10d5.htm#a8_04ComplianceWithStatutesEtc_Ea_193415]

 

 

8.05 ERISA [a06-11673_3ex10d5.htm#a8_05Erisa_AsSoonAsPossibleAndInA_193046]

 

 

8.06 End of Fiscal Years; Fiscal Quarters
[a06-11673_3ex10d5.htm#a8_06EndOfFiscalYearsFiscalQuarte_193052]

 

 

8.07 Performance of Obligations
[a06-11673_3ex10d5.htm#a8_07PerformanceOfObligations_Eac_193054]

 

 

8.08 Payment of Taxes
[a06-11673_3ex10d5.htm#a8_08PaymentOfTaxes_EachBorrowerW_193056]

 

 

8.09 Business [a06-11673_3ex10d5.htm#a8_09Business_FsaWillContinueToBe_193058]

 

 

 

 

 

SECTION 9. NEGATIVE COVENANTS
[a06-11673_3ex10d5.htm#Section9_NegativeCovenants__193101]

 

 

 

 

 

9.01 Consolidation, Merger, Sale of Assets, etc.
[a06-11673_3ex10d5.htm#a9_01ConsolidationMergerSaleOfAss_193103]

 

 

9.02 Dividends [a06-11673_3ex10d5.htm#a9_02Dividends_FsaWillNotNorWillI_193107]

 

 

9.03 Interest Coverage Ratio
[a06-11673_3ex10d5.htm#a9_03InterestCoverageRatio_FsaWil_193109]

 

 

9.04 Debt to Total Capitalization Ratio
[a06-11673_3ex10d5.htm#a9_04DebtToTotalCapitalizationRat_193113]

 

 

9.05 Liens [a06-11673_3ex10d5.htm#a9_05Liens_FsaWillNotAndWillNotPe_193116]

 

 

 

 

 

SECTION 10. EVENTS OF DEFAULT
[a06-11673_3ex10d5.htm#Section10_EventsOfDefault__193120]

 

 

 

 

 

10.01 Payments [a06-11673_3ex10d5.htm#a10_01Payments_AnyBorrowerOrDesig_193123]

 

 

10.02 Representations, etc.
[a06-11673_3ex10d5.htm#a10_02RepresentationsEtc_AnyRepre_193125]

 

 

10.03 Covenants [a06-11673_3ex10d5.htm#a10_03Covenants_AnyBorrowerShalli_193127]

 

 

10.04 Bankruptcy, etc.
[a06-11673_3ex10d5.htm#a10_04BankruptcyEtc_AnyBorrowerOr_193132]

 

 

10.05 ERISA [a06-11673_3ex10d5.htm#a10_05Erisa_AnyPlanShallFailToMai_193134]

 

 

10.06 Judgments [a06-11673_3ex10d5.htm#a10_06Judgments_OneOrMoreJudgment_193139]

 

 

10.07 Change of Control
[a06-11673_3ex10d5.htm#a10_07ChangeOfControl_AChangeOfCo_193644]

 

 

10.08 Default Under Other Agreements
[a06-11673_3ex10d5.htm#a10_08DefaultUnderOtherAgreements_193648]

 

 

10.09 Rating [a06-11673_3ex10d5.htm#a10_09Rating_TheRatingOfFsaOrAnyO_193653]

 

 

10.10 Rating [a06-11673_3ex10d5.htm#a10_10Rating_TheRatingOfFsaOrAnyO_193655]

 

 

 

ii


--------------------------------------------------------------------------------




 

 

 

SECTION 11. THE AGENT [a06-11673_3ex10d5.htm#Section11_TheAgent__193659]

 

 

 

 

 

11.01 Appointment
[a06-11673_3ex10d5.htm#a11_01Appointment_TheBanksHerebyD_193702]

 

 

11.02 Nature of Duties
[a06-11673_3ex10d5.htm#a11_02NatureOfDuties_TheAgentShal_193703]

 

 

11.03 Lack of Reliance on the Agent
[a06-11673_3ex10d5.htm#a11_03LackOfRelianceOnTheAgent_In_193705]

 

 

11.04 Certain Rights of the Agent
[a06-11673_3ex10d5.htm#a11_04CertainRightsOfTheAgent_IfT_193713]

 

 

11.05 Reliance [a06-11673_3ex10d5.htm#a11_05Reliance_TheAgentShallBeEnt_193715]

 

 

11.06 Indemnification
[a06-11673_3ex10d5.htm#a11_06Indemnification_ToTheExtent_193716]

 

 

11.07 The Agent in Its Individual Capacity
[a06-11673_3ex10d5.htm#a11_07TheAgentInItsIndividualCapa_193718]

 

 

11.08 Holders [a06-11673_3ex10d5.htm#a11_08Holders_TheAgentMayDeemAndT_193722]

 

 

11.09 Resignation by the Agent
[a06-11673_3ex10d5.htm#a11_09ResignationByTheAgent_aTheA_193724]

 

 

 

 

 

SECTION 12. MISCELLANEOUS
[a06-11673_3ex10d5.htm#Section12_Miscellaneous__193729]

 

 

 

 

 

12.01 Payment of Expenses, etc.
[a06-11673_3ex10d5.htm#a12_01PaymentOfExpensesEtc_EachBo_193731]

 

 

12.02 Right of Setoff
[a06-11673_3ex10d5.htm#a12_02RightOfSetoff_InAdditionToA_193734]

 

 

12.03 Notices [a06-11673_3ex10d5.htm#a12_03Notices_ExceptAsOtherwiseEx_193736]

 

 

12.04 Benefit of Agreement
[a06-11673_3ex10d5.htm#a12_04BenefitOfAgreement_aThisAgr_193740]

 

 

12.05 No Waiver; Remedies Cumulative
[a06-11673_3ex10d5.htm#a12_05NoWaiverRemediesCumulative__193744]

 

 

12.06 Calculations; Computations
[a06-11673_3ex10d5.htm#a12_06CalculationsComputations_aT_193746]

 

 

12.07 Governing Law; Submission to Jurisdiction; Venue
[a06-11673_3ex10d5.htm#a12_07GoverningLawSubmissionToJur_193751]

 

 

12.08 Obligation to Make Payments in Dollars
[a06-11673_3ex10d5.htm#a12_08ObligationToMakePaymentsInD_193753]

 

 

12.09 Counterparts
[a06-11673_3ex10d5.htm#a12_09Counterparts_ThisAgreementM_193758]

 

 

12.10 Effectiveness
[a06-11673_3ex10d5.htm#a12_10Effectiveness_ThisAgreement_193801]

 

 

12.11 Table of Contents and Headings Descriptive
[a06-11673_3ex10d5.htm#a12_11TableOfContentsAndHeadingsD_193804]

 

 

12.12 Amendment or Waiver
[a06-11673_3ex10d5.htm#a12_12AmendmentOrWaiver_NeitherTh_193806]

 

 

12.13 Survival [a06-11673_3ex10d5.htm#a12_13Survival_AllIndemnitiesSetF_193808]

 

 

12.14 Confidentiality
[a06-11673_3ex10d5.htm#a12_14Confidentiality_EachOfTheAg_193813]

 

 

 

 

 

SCHEDULE I [a06-11673_3ex10d5.htm#ScheduleI_194016]

Borrowers [a06-11673_3ex10d5.htm#ScheduleI_194016]

 

SCHEDULE II [a06-11673_3ex10d5.htm#ScheduleIi_194019]

Commitments [a06-11673_3ex10d5.htm#ScheduleIi_194019]

 

SCHEDULE III [a06-11673_3ex10d5.htm#ScheduleIii_194025]

Lending Offices [a06-11673_3ex10d5.htm#ScheduleIii_194025]

 

 

 

 

EXHIBIT A

Notice of Borrowing

 

EXHIBIT B

Form of Revolving Note

 

EXHIBIT C

Form of Opinion of Counsel to the Borrowers

 

EXHIBIT D

Form of Officers’ Certificate

 

EXHIBIT E

Assignment and Assumption Agreement

 

EXHIBIT F

Form of Insurance Policy

 

 

 

iii


--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 21, 2006, among
FINANCIAL SECURITY ASSURANCE INC., a New York corporation (“FSA”), each of the
insurance company Affiliates of FSA listed on Schedule I attached hereto (each
such Affiliate and FSA, a “Borrower” and, collectively, the “Borrowers”), the
Banks party hereto from time to time and THE BANK OF NEW YORK, acting in the
manner and to the extent described in Section 11 (in such capacity, the
“Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, certain of the Banks and the Agent are parties to a
Credit Agreement, dated as of August 31, 1998 (as amended to date, the “Original
Credit Agreement”); and

WHEREAS, the parties hereto desire to amend and restate in its entirety the
Original Credit Agreement; and

WHEREAS, as of the open of business on April 21, 2006, each of KBC Bank N.V. and
Norddeutsche Landesbank Girozentrale, New York and/or Cayman Islands Branch
(each, an “Exiting Bank”), shall cease to be a Bank under the Original Credit
Agreement and no Exiting Bank shall have any further obligation under the
Original Credit Agreement; each Exiting Bank shall, however, be entitled to
receive its Commitment Commission to, but excluding, April 21, 2006, and any
other amounts, if any, owing to it under the Original Credit Agreement,
including, without limitation, any indemnities to which it may be entitled
pursuant to Section 12.01 thereof, now or at any time in the future; and

WHEREAS, subject to and upon the terms and conditions herein set forth, the
Banks are willing to make available to the Borrowers the credit facilities
provided for herein;

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
amend and restate the Original Credit Agreement in its entirety as follows:


SECTION 1.           DEFINITIONS AND PRINCIPLES OF CONSTRUCTION.

1.01         Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Additional Borrower” shall have the meaning provided in Section 2.13.

“Additional Borrower Request” shall have the meaning provided in Section 2.13.

“Affiliate” shall mean, with respect to any Person, any other Person (other than
an individual) directly or indirectly controlling, controlled by, or under
direct or indirect common control with, such Person. A Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
other Person, whether through the ownership of voting securities, by contract or
otherwise.


--------------------------------------------------------------------------------




“Agent” shall have the meaning provided in the first paragraph of this Agreement
and shall include any successor to the Agent appointed pursuant to
Section 11.09.

“Agreement” shall mean this Amended and Restated Credit Agreement, as modified,
supplemented or amended from time to time.

“Applicable Lending Office” shall mean, with respect to each Bank, (i) such
Bank’s Base Rate Lending Office in the case of a Base Rate Loan and (ii) such
Bank’s Eurodollar Lending Office in the case of a Eurodollar Rate Loan.

“Applicable Margin” shall mean, from and after the first day of any Applicable
Margin Period to and including the last day of such Applicable Margin Period, a
percentage determined by reference to the following grid:

FSA Rating Level

 

Applicable Margin

 

 

1

 

0.30%

 

 

2

 

0.35%

 

 

3

 

0.40%

 

 

4

 

0.50%

 

 

“Applicable Margin Period” shall mean each period which shall commence on the
day that a change in FSA Rating Level occurs to and including the day
immediately prior to the day on which the next change in FSA Rating Level
occurs, provided that the initial Applicable Margin Period shall commence on the
Effective Date.

“Assignment and Assumption Agreement” shall mean any Assignment and Assumption
Agreement substantially in the form of Exhibit E attached hereto entered into
pursuant to the terms hereof.

“Bank” shall mean each financial institution listed on the signature
pages hereto and any institution which becomes a Bank hereunder pursuant to
Section 12.04(b).

“Bankruptcy Code” shall have the meaning provided in Section 10.04.

“Base Rate” shall mean the higher of (i) 1/4 of 1% in excess of the Federal
Funds Rate and (ii) the Prime Lending Rate.

“Base Rate Lending Office” shall mean, with respect to each Bank, the office of
such Bank specified as its “Base Rate Lending Office” opposite its name on
Schedule III attached hereto or such other office, Subsidiary or Affiliate of
such Bank as such Bank may from time to time specify as such to FSA and the
Agent.

“Base Rate Loan” shall mean any Loan designated or deemed designated as such by
the relevant Borrower at the time of the incurrence thereof or conversion
thereto.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

2


--------------------------------------------------------------------------------




“Borrowing” shall mean the borrowing of Loans of one Type from all the Banks on
a given date (or the conversion of a Loan or Loans of a Bank or Banks on a given
date).

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Rate Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between banks in the
London interbank Eurodollar market.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with generally accepted
accounting principles, including all such expenditures with respect to fixed or
capital assets (including, without limitation, expenditures for maintenance and
repairs which should be capitalized in accordance with generally accepted
accounting principles) and the amount of Capitalized Lease Obligations incurred
by such Person.

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under generally accepted accounting principles, are or will be required
to be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Change of Control” shall mean and include the occurrence of any of the
following events:  (i) any Person, entity or “group” (within the meaning of
Sections 13(d) or 14(d) of the Securities Exchange Act of 1934) other than Dexia
S.A. or Dexia Credit Local S.A., individually or taken as a whole, (a) shall
have acquired beneficial ownership of 50% or more of any outstanding class of
capital stock of FSA having ordinary voting power in the election of directors
or (b) shall have obtained the power (whether or not exercised) to elect the
majority of the Board of Directors of FSA or (ii) the Board of Directors of FSA
shall not consist of the majority of Continuing Directors.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Commitment” shall mean, for each Bank, the amount set forth opposite such
Bank’s name in Schedule II attached hereto directly below the column entitled
“Commitment”, as the same may be (i) reduced from time to time pursuant to
Sections 3.02, 3.03 and/or 10, and (ii) adjusted from time to time as a result
of assignment to or from such Bank pursuant to Section 12.04.

“Commitment Commission” shall have the meaning provided in Section 3.01(a).

“Commitment Commission Percentage” shall have the meaning provided in
Section 3.01(a).

3


--------------------------------------------------------------------------------




“Consolidated Long Term Debt” shall mean the total Indebtedness of FSA and its
Consolidated Subsidiaries having a maturity of one year or more from the date of
its creation, and shown or reflected as “long-term indebtedness” on the
consolidated balance sheet of FSA as of the most recent fiscal quarter end
immediately preceding the date of determination for which consolidated financial
statements of FSA have been issued, and determined in accordance with generally
accepted accounting principles, plus, without duplication, the total principal
amount of the Loans outstanding as of such fiscal quarter end (regardless of the
date of maturity thereof).

“Consolidated Net Interest Expense” shall mean, for any period, the total
consolidated interest expense of FSA and its Consolidated Subsidiaries for such
period (determined in accordance with generally accepted accounting principles
and shown or reflected on FSA’s consolidated financial statements prepared with
respect to such period) including, without duplication, that portion of
Capitalized Lease Obligations of FSA and its Consolidated Subsidiaries
representing the interest factor for such period.

“Consolidated Net Worth” shall mean the total consolidated stockholders’ equity
of FSA and its Consolidated Subsidiaries plus amounts classified as “Preferred
Stock of Subsidiary,” or minority interest, as shown or reflected on the
consolidated balance sheet of FSA as of the most recent fiscal quarter end
immediately preceding the date of determination for which consolidated financial
statements of FSA have been issued, and determined in accordance with generally
accepted accounting principles.

“Consolidated Pretax Income” shall mean, for any period, the consolidated income
of FSA and its Consolidated Subsidiaries before provision for income taxes, as
shown on the consolidated financial statements of FSA and determined in
accordance with generally accepted accounting principles.

“Consolidated Subsidiaries” shall mean, as to any Person, all Subsidiaries of
such Person which are consolidated with such Person for financial reporting
purposes in accordance with generally accepted accounting principles in the
United States.

“Contingent Obligation” shall mean, as to any Person, any payment obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases or
other obligations (“primary obligations”) of any other Person other than a
Consolidated Subsidiary (the “primary obligor”) in any manner, whether directly
or indirectly, including, without limitation and without duplication, any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (a) for the purchase or payment of any
such primary obligation or (b) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the holder of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include (1) endorsements of instruments for deposit or
collection in the ordinary course of business or (2) obligations under or
created by or in connection with insurance contracts entered into in the
ordinary course of business by a Person which is an insurance company. The
amount of any Contingent Obligation shall be deemed to

4


--------------------------------------------------------------------------------




be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

“Continuing Directors” shall mean the directors of a Person on the Effective
Date and each other director, if such other director’s nomination for election
to the Board of Directors of such Person is supported by a majority of the then
Continuing Directors.

“Credit Documents” shall mean the Credit Agreement, each Note and each Insurance
Policy.

“Credit Event” shall mean the making of any Loan.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Designee” shall mean a Person, other than FSA or an insurance company Affiliate
of FSA, designated in a Notice of Borrowing with respect to any Loan to be the
borrower with respect thereto, which Person shall be, and shall be stated in
such notice to be, an obligor under, or trustee, custodian or collateral agent
in respect of, obligations for which FSA or another Borrower has issued an
insurance policy.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Effective Date” shall mean April 21, 2006.

“Eligible Transferee” shall mean and include a commercial bank, financial
institution or other “accredited investor” (as defined in Regulation D of the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement, and to any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any person (as defined in Section 3(9) of ERISA)
which together with FSA or any of its Subsidiaries would be deemed to be a
“single employer” within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

“Eurodollar Lending Office” shall mean, with respect to each Bank, the office of
such Bank specified as its “Eurodollar Lending Office” opposite its name on
Schedule III or such other office, Subsidiary or Affiliate of such Bank as such
Bank may from time to time specify as such to FSA and the Agent.

5


--------------------------------------------------------------------------------




“Eurodollar Rate” shall mean, with respect to each Interest Period for a
Eurodollar Rate Loan, (i) the rate of interest per annum determined by the Agent
as the rate of interest at which Dollar deposits for such Interest Period are
quoted on Telerate Page 3750 as of 11:00 A.M. (London time) on the date which is
two Business Days prior to the commencement of such Interest Period, divided
(and rounded upward to the next whole multiple of 1/16 of 1%) by the Eurodollar
Reserve Percentage or (ii) if Telerate Page 3750 is for any reason not
available, the average of the offered quotation to first-class banks in the
London interbank Eurodollar market by each of the Reference Banks for Dollar
deposits of amounts comparable to the outstanding principal amount of the
Eurodollar Rate Loan of such Reference Bank for which an interest rate is then
being determined with maturities comparable to such Interest Period, determined
as of 11:00 A.M. (London time) on the date which is two Business Days prior to
the commencement of such Interest Period, divided (and rounded upward to the
next whole multiple of 1/16 of 1%) by the Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” shall mean any Loan designated or deemed designated as
such by a Borrower at the time of the incurrence thereof or conversion thereto.

“Eurodollar Reserve Percentage” shall mean a percentage equal to 100% minus the
then stated maximum rate of all reserve requirements (including, without
limitation, any marginal, emergency, supplemental, special or other reserves)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D.

“Event of Default” shall have the meaning provided in Section 10.

“Exiting Bank” shall have the meaning provided in the third recital of this
Agreement.

“Expiry Date” shall mean the Revolving Loan Expiry Date.

“Extension Request” shall have the meaning set forth in Section 3.04.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal Funds brokers of recognized standing
selected by the Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.

“FSA” shall have the meaning provided in the first paragraph of this Agreement.

“FSA Rating Level” shall be determined by reference to the Rating given to FSA
at the time of any determination thereof by Moody’s and S&P, provided, however,
if such Ratings are different by one Rating level, the FSA Rating Level will be
determined by reference to the higher Rating, and if such Ratings are different
by more than one Rating level, the FSA Rating Level will be determined by
reference to one Rating level below the higher Rating.

6


--------------------------------------------------------------------------------




“FSA Rating Level 1” shall mean that, as of the date of any determination
thereof, the Rating of FSA is Aaa by Moody’s and AAA by S&P.

“FSA Rating Level 2” shall mean that, as of the date of any determination
thereof, the Rating of FSA is Aa1 by Moody’s and AA+ by S&P.

“FSA Rating Level 3” shall mean that, as of the date of any determination
thereof, the Rating of FSA is Aa2 by Moody’s and AA by S&P.

“FSA Rating Level 4” shall mean that, as of the date of any determination
thereof, the Rating of FSA is below Aa2 by Moody’s and below AA by S&P.

“Hedging Agreement” shall mean any financial futures contracts, agreement to
purchase and sell (or write) exchange listed or over-the-counter put and call
options on securities, fixed income indices, foreign exchange contracts,
currency swap agreements, mortgage swap agreements, agreements to purchase
securities on a when issued or delayed delivery basis, short sales of U.S.
governmental securities and financial futures contracts reasonably established
by a Person to have been entered into for hedging, duration management and/or
risk management purposes.

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the amount available to be drawn under all letters of credit issued for the
account of such Person and all drafts drawn and unreimbursed thereunder,
(iii) all indebtedness secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person, (iv) the
aggregate amount required to be capitalized under leases under which such Person
is the lessee and (v) all Contingent Obligations of such Person, provided that,
the term Indebtedness shall not include (a) any indebtedness arising from
investment activities in the ordinary course of business that is not required to
be classified as indebtedness on such Person’s balance sheet in accordance with
generally accepted accounting principles, (b) intercompany indebtedness and
(c) indebtedness constituting the purchase price of goods used in the ordinary
course of business.

“Initial Borrowing Date” shall mean the date on which the initial Borrowing with
respect to a particular Borrower or Designee occurs.

“Insurance Policy” shall mean a policy of insurance issued by FSA (or, with the
prior written consent of the Required Banks, another Borrower) to the Agent on
behalf of the Banks insuring the Loans made to a particular Designee
substantially in the form of Exhibit F attached hereto.

“Interest Determination Date” shall mean, with respect to any Eurodollar Rate
Loan, the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Rate Loan.

“Interest Period” shall have the meaning provided in Section 2.09.

7


--------------------------------------------------------------------------------




“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
of any jurisdiction or any other similar recording or notice statute, and any
lease having substantially the same effect as any of the foregoing), but shall
expressly exclude any Hedging Agreement or Repurchase Agreement.

“Loan” shall mean any Revolving Loan.

“Margin Stock” shall have the meaning provided in Regulations T, U and X of the
Board of Governors of the Federal Reserve System.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Note” shall mean any Revolving Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

“Notice of Conversion” shall have the meaning provided in Section 2.06.

“Notice Office” shall mean the office of the Agent located at 1 Wall Street, New
York, New York 10286, Attention:  Ms. Susan Baratta and Mr. Geoffrey Brooks, or
such other office as the Agent may hereafter designate in writing as such to the
other parties hereto.

“Obligations” shall mean all amounts owing to the Agent or any Bank pursuant to
the terms of this Agreement or any other Credit Document.

“Original Credit Agreement” shall have the meaning provided in the first recital
of this Agreement.

“Payment Office” shall mean the office of the Agent located at 1 Wall Street,
New York, New York 10286, or such other office as the Agent may hereafter
designate in writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA or any successor thereto.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any multiemployer plan or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of), or at any time during the five
calendar years preceding the date of this Agreement was maintained or
contributed to by (or to which there was an obligation to contribute of), FSA, a
Subsidiary of FSA or an ERISA Affiliate.

8


--------------------------------------------------------------------------------




“Prime Lending Rate” shall mean the rate which The Bank of New York announces
from time to time as its prime lending rate, the Prime Lending Rate to change
when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Bank of New York may make commercial loans
or other loans at rates of interest at, above or below the Prime Lending Rate.

“Rating” shall mean a Person’s claims-paying ability, insured financial strength
or insurer financial strength rating.

“Reference Banks” shall mean The Bank of New York, KeyBank National Association
and JPMorgan Chase Bank, N.A.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan as to which the 30-day notice requirement has not been
waived by the PBGC.

“Repurchase Agreement” shall mean any agreement to purchase an asset presently
and to sell such asset to a third party in the future or any agreement to sell
an asset presently and to repurchase such asset from a third party in the
future.

“Required Banks” shall mean, at any time, the Banks owed greater than 50% of the
then aggregate unpaid principal amount of the Loans outstanding at such time or,
if no Loans are then outstanding, Banks holding greater than 50% of the Total
Commitment.

“Revolving Loans” shall have the meaning set forth in Section 2.01.

“Revolving Loan Expiry Date” shall have the meaning set forth in Section 3.04.

“Revolving Note” shall have the meaning provided in Section 2.05(a).

“SEC” shall have the meaning provided in Section 8.01(f).

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, association, joint venture or other
entity in which such Person and/or one or more Subsidiaries of such Person has
more than a 50% equity interest and the ability to direct such partnership,
association, joint venture or other entity at the time; provided, however, that
for purposes of this Agreement, “Subsidiaries of FSA” shall only include
insurance company Subsidiaries of FSA.

“S&P” shall mean Standard & Poor’s Ratings Services.

9


--------------------------------------------------------------------------------




“Taxes” shall have the meaning provided in Section 4.04(a).

“Telerate Page 3750” shall mean the display designated as “Page 3750” on the
Telerate Service (or other page as may replace Page 3750 on that service or such
other service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for U.S. Dollar deposits).

“Total Capitalization” means Consolidated Net Worth plus Consolidated Long Term
Debt.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Banks.

“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Base Rate Loan or a Eurodollar Rate Loan.

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
present value of the accrued benefits under the Plan as of the close of its most
recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 35, based upon the actuarial assumptions used by the
Plan’s actuary in the most recent annual valuation of the Plan, exceeds the fair
market value of the assets allocable thereto, determined in accordance with
Section 412 of the Code.

“United States” and “U.S.” shall each mean the United States of America.

“Unutilized Commitment” shall mean, for any Bank, at any time, the Commitment of
such Bank at such time less the aggregate principal amount of all Loans made by
such Bank and then outstanding.

“Unutilized Total Commitment” shall mean the sum of the Unutilized Commitments
of each of the Banks.

“Utilization Commission” shall have the meaning provided in Section 3.01(b).

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest and the
ability to direct such partnership, association, joint venture or other entity
at such time.

1.02         Principles of Construction. (a) All references to sections,
schedules and exhibits are to sections, schedules and exhibits in or to this
Agreement unless otherwise specified. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.

 

10


--------------------------------------------------------------------------------


 


(B)           ALL ACCOUNTING TERMS NOT SPECIFICALLY DEFINED HEREIN SHALL BE
CONSTRUED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN THE
UNITED STATES IN CONFORMITY WITH THOSE USED IN THE PREPARATION OF THE FINANCIAL
STATEMENTS REFERRED TO IN SECTION 7.05(A).


SECTION 2.           AMOUNT AND TERMS OF CREDIT.

2.01         The Loans. Subject to and upon the terms and conditions set forth
herein, each Bank severally agrees, at any time and from time to time prior to,
but excluding, the Revolving Loan Expiry Date, to, upon request of a Borrower
(provided such Borrower is FSA or a Subsidiary of FSA at the time), make loans
(any such loan made by any Bank a “Revolving Loan” and such loans made by any
Bank or by all the Banks, as the context requires, the “Revolving Loans”) to
such Borrower or its Designee, which Loans (i) shall, at the option of such
Borrower, be Base Rate Loans or Eurodollar Rate Loans, provided that, except as
otherwise specifically provided in Section 2.10(b), all Loans comprising the
same Borrowing shall at all times be of the same Type and (ii) may be prepaid
and reborrowed in accordance with the provisions hereof; provided, however, that
the aggregate principal amount of Loans outstanding from any Bank shall at no
time exceed the Commitment of such Bank at such time. More than one Borrowing
may occur on the same date, but Eurodollar Rate Loans comprising more than three
Borrowings to any one Borrower shall not be outstanding under this Agreement at
any time, provided that Eurodollar Rate Loans resulting from a conversion
pursuant to Section 2.10(b) shall not be deemed to be a Borrowing for this
purpose.

2.02         Minimum Amount of Each Borrowing. The aggregate principal amount of
each Borrowing hereunder shall be not less than $1,000,000, except as required
by Section 2.10(b).

2.03         Notice of Borrowing. Whenever a Borrower desires to make or arrange
for a Borrowing of Revolving Loans hereunder, it shall give the Agent at its
Notice Office at least one Business Day’s prior notice of each Base Rate Loan
and at least three Business Days’ prior notice of each Eurodollar Rate Loan to
be made hereunder, provided that any such notice shall be deemed to have been
given on a certain day only if given before 11:00 A.M. (New York time) on such
day. Each such notice (each a “Notice of Borrowing”) shall be in the form of
Exhibit A attached hereto, appropriately completed to specify the aggregate
principal amount of the Loans to be made pursuant to such Borrowing, the date of
such Borrowing (which shall be a Business Day), whether the Revolving Loans
being made pursuant to such Borrowing are to be maintained initially as Base
Rate Loans or Eurodollar Rate Loans, if Eurodollar Rate Loans, the initial
Interest Period to be applicable thereto and, if such Loan is to be made to a
Designee, the name and address of such Designee and the relationship of such
Designee to FSA. The Agent shall promptly give each Bank notice of such proposed
Borrowing, of such Bank’s proportionate share thereof and of the other matters
required by the immediately preceding sentence to be specified in the Notice of
Borrowing.

2.04         Disbursement of Funds. Except as otherwise specifically provided in
the immediately succeeding sentence, no later than 12:00 Noon (New York time) on
the date specified in each Notice of Borrowing, each Bank will make available,
through such Bank’s Applicable Lending Office, its pro rata portion of each
Borrowing requested to be made on such date, in Dollars and in immediately
available funds at the Payment Office of the Agent, and the Agent will make
available to the relevant Borrower or Designee at its Payment Office the

11


--------------------------------------------------------------------------------




 

aggregate of the amounts so made available by the Banks. Unless the Agent shall
have been notified by any Bank prior to the date of Borrowing that such Bank
does not intend to make available to the Agent such Bank’s portion of any
Borrowing to be made on such date, the Agent may assume that such Bank has made
such amount available to the Agent on such date of Borrowing and the Agent may,
in reliance upon such assumption, make available to the relevant Borrower or
Designee a corresponding amount. If such corresponding amount is not in fact
made available to the Agent by such Bank, the Agent shall be entitled to recover
such corresponding amount from such Bank on demand. If such Bank does not pay
such corresponding amount forthwith upon the Agent’s demand therefor, the Agent
shall promptly notify the relevant Borrower or Designee and such Borrower or
Designee shall immediately pay such corresponding amount to the Agent. The Agent
shall also be entitled to recover on demand from such Bank or such Borrower or
Designee, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Agent to such Borrower until the date such corresponding amount is recovered by
the Agent, at a rate per annum equal to (i) if recovered from such Bank, the
cost to the Agent of acquiring overnight Federal funds and (ii) if recovered
from such Borrower, the then applicable rate for Base Rate Loans or Eurodollar
Rate Loans, as the case may be. Nothing in this Section 2.04 shall be deemed to
relieve any Bank from its obligation to make Loans hereunder or to prejudice any
rights which any Borrower may have against any Bank as a result of any failure
by such Bank to make Loans hereunder.

2.05         Notes. (a)  Each Borrower’s or Designee’s obligation to pay the
principal of, and interest on, the Loans made by each Bank shall be evidenced by
a promissory note duly executed and delivered by such Borrower or its Designee,
substantially in the form of Exhibit B attached hereto, with blanks
appropriately completed in conformity herewith (each, a “Revolving Note” and,
collectively, the “Revolving Notes”).


(B)           THE REVOLVING NOTES ISSUED TO EACH BANK SHALL (I) BE EXECUTED BY
THE RELEVANT BORROWER OR ITS DESIGNEE, (II) BE PAYABLE TO THE ORDER OF THE
RELEVANT BANK AND BE DATED THE RELEVANT INITIAL BORROWING DATE, (III) BE IN A
STATED PRINCIPAL AMOUNT EQUAL TO THE COMMITMENT OF THE RELEVANT BANK AND BE
PAYABLE IN THE PRINCIPAL AMOUNT OF THE REVOLVING LOANS EVIDENCED THEREBY,
(IV) MATURE ON THE REVOLVING LOAN EXPIRY DATE, (V) BEAR INTEREST AS PROVIDED IN
THE APPROPRIATE CLAUSE OF SECTION 2.08 IN RESPECT OF THE BASE RATE LOANS AND
EURODOLLAR RATE LOANS, AS THE CASE MAY BE, EVIDENCED THEREBY, (VI) BE SUBJECT TO
MANDATORY REPAYMENT AS PROVIDED IN SECTION 4.02 AND (VII) BE ENTITLED TO THE
BENEFITS OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS.


(C)           EACH BANK WILL NOTE ON ITS INTERNAL RECORDS THE AMOUNT OF EACH
LOAN MADE BY IT AND EACH PAYMENT IN RESPECT THEREOF AND WILL PRIOR TO ANY
TRANSFER OF ANY OF ITS NOTES ENDORSE ON THE REVERSE SIDE THEREOF THE OUTSTANDING
PRINCIPAL AMOUNT OF LOANS EVIDENCED THEREBY. FAILURE TO MAKE ANY SUCH NOTATION
SHALL NOT AFFECT ANY BORROWER’S OR DESIGNEE’S OBLIGATIONS IN RESPECT OF SUCH
LOANS.

2.06         Conversions. Each Borrower shall have the option to convert on any
Business Day all or a portion equal to $1,000,000 of the outstanding principal
amount of the Loans made to it or its Designee pursuant to one or more
Borrowings of one or more Types of Loan into a Borrowing of another Type of
Loan, provided that (i) except as otherwise provided in

12


--------------------------------------------------------------------------------




 

Section 2.10(b), Eurodollar Rate Loans may be converted into Loans of another
Type only on the last day of an Interest Period applicable to the Loans being
converted and no such partial conversion of Eurodollar Rate Loans shall reduce
the outstanding principal amount of Eurodollar Rate Loans made pursuant to a
single Borrowing to less than $1,000,000, (ii) Base Rate Loans may only be
converted into Eurodollar Rate Loans if no Default or Event of Default is in
existence on the date of the conversion and (iii) no conversion pursuant to this
Section 2.06 shall result in a greater number of Borrowings than is permitted
under Section 2.01. Each such conversion shall be effected by the relevant
Borrower giving the Agent at its Notice Office prior to 11:00 A.M. (New York
time) at least three Business Days’ prior notice (each a “Notice of Conversion”)
specifying the Loans to be so converted and, if to be converted into Eurodollar
Rate Loans, the Interest Period to be initially applicable thereto. The Agent
shall give each Bank prompt notice of any such proposed conversion affecting any
of its Loans. Upon any such conversion the proceeds thereof will be applied
directly on the day of such conversion to prepay the outstanding principal
amount of the Loans being converted.

2.07         Pro Rata Borrowings. All Borrowings of Loans under this Agreement
shall be incurred from the Banks pro rata on the basis of their Commitments. It
is understood that no Bank shall be responsible for any default by any other
Bank of its obligation to make Loans hereunder and that each Bank shall be
obligated to make the Loans provided to be made by it hereunder regardless of
the failure of any other Bank to make its Loans hereunder.

2.08         Interest. (a)  Each Borrower agrees to pay (or, with respect to
Loans made to its Designee, insure the payment of) interest in respect of the
unpaid principal amount of each Base Rate Loan of such Borrower or Designee from
the date the proceeds thereof are made available to such Borrower or Designee
until the maturity thereof (whether by acceleration or otherwise) at a rate per
annum which shall be the Base Rate in effect from time to time.


(B)           EACH BORROWER AGREES TO PAY (OR, WITH RESPECT TO LOANS MADE TO ITS
DESIGNEE, INSURE THE PAYMENT OF) INTEREST IN RESPECT OF THE UNPAID PRINCIPAL
AMOUNT OF EACH EURODOLLAR RATE LOAN OF SUCH BORROWER OR DESIGNEE FROM THE DATE
THE PROCEEDS THEREOF ARE MADE AVAILABLE TO SUCH BORROWER OR DESIGNEE UNTIL THE
MATURITY THEREOF (WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE PER ANNUM
WHICH SHALL BE THE EURODOLLAR RATE (ADJUSTED FOR MAXIMUM RESERVES) AS DETERMINED
BY THE AGENT FOR THE RESPECTIVE INTEREST PERIOD PLUS THE APPLICABLE MARGIN.


(C)           OVERDUE PRINCIPAL AND, TO THE EXTENT PERMITTED BY LAW, OVERDUE
INTEREST IN RESPECT OF EACH LOAN OF A BORROWER OR A DESIGNEE AND ANY OTHER
OVERDUE AMOUNT PAYABLE BY SUCH BORROWER OR DESIGNEE HEREUNDER SHALL BEAR
INTEREST AT A RATE PER ANNUM EQUAL TO 2% PER ANNUM IN EXCESS OF THE BASE RATE IN
EFFECT FROM TIME TO TIME; PROVIDED, HOWEVER, THAT, TO THE EXTENT PERMITTED BY
LAW, NO LOAN SHALL BEAR INTEREST AFTER MATURITY AT A RATE PER ANNUM LESS THAN 2%
IN EXCESS OF THE RATE OF INTEREST APPLICABLE THERETO AT MATURITY.


(D)           ACCRUED (AND THERETOFORE UNPAID) INTEREST SHALL BE PAYABLE (I) IN
RESPECT OF EACH BASE RATE LOAN, QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF
EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, (II) IN RESPECT OF EACH EURODOLLAR
LOAN, ON THE LAST DAY OF EACH INTEREST PERIOD APPLICABLE THERETO, IN THE CASE OF
AN INTEREST PERIOD IN EXCESS OF THREE MONTHS, ON EACH DATE OCCURRING AT
THREE-MONTH INTERVALS AFTER THE FIRST DAY OF SUCH INTEREST PERIOD, AND ON THE
DATE OF

13


--------------------------------------------------------------------------------





 


ANY PREPAYMENT THEREOF (ON THE AMOUNT PREPAID) AND (III) IN RESPECT OF EACH
LOAN, AT MATURITY (WHETHER BY ACCELERATION OR OTHERWISE) AND, AFTER SUCH
MATURITY, ON DEMAND.


(E)           ON EACH INTEREST DETERMINATION DATE, THE AGENT SHALL DETERMINE THE
INTEREST RATE FOR THE EURODOLLAR RATE LOANS FOR WHICH SUCH DETERMINATION IS
BEING MADE AND SHALL PROMPTLY NOTIFY THE RELEVANT BORROWER AND THE BANKS
THEREOF. EACH SUCH DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL AND
CONCLUSIVE AND BINDING ON ALL PARTIES HERETO.

2.09         Interest Periods. At the time it gives any Notice of Borrowing or
Notice of Conversion in respect of the making of, or conversion into, any
Eurodollar Rate Loan (in the case of the initial Interest Period applicable
thereto) or on the third Business Day prior to the expiration of an Interest
Period applicable to such Eurodollar Rate Loan (in the case of any subsequent
Interest Period), each relevant Borrower shall have the right to elect, by
giving the Agent notice thereof, the interest period (each an “Interest Period”)
applicable to such Eurodollar Rate Loan, which Interest Period shall, at the
option of such Borrower, be a one, three or six month period, provided that: 
(i) all Eurodollar Rate Loans comprising a Borrowing shall at all times have the
same Interest Period except as otherwise required by Section 2.10(b); (ii) the
initial Interest Period for any Eurodollar Rate Loan shall commence on the date
of Borrowing of such Loan (including the date of any conversion thereof into a
Loan of a different Type) and each Interest Period occurring thereafter in
respect of such Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires; (iii) if any Interest Period
relating to a Eurodollar Rate Loan begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month; (iv) if any Interest Period would otherwise expire on a day which is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that if any Interest Period for a Eurodollar Rate Loan
would otherwise expire on a day which is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day; (v) no Interest Period
shall extend beyond the Expiry Date; and (vi) no Interest Period in respect of
the Revolving Loans comprising a Borrowing shall extend beyond any date upon
which a mandatory reduction of the Total Commitment will be required to be made
under Section 3.03 if the aggregate principal amount of Loans which have
Interest Periods which will expire after such date will be in excess of the
Total Commitment after giving effect to such reduction. If upon the expiration
of any Interest Period applicable to a Eurodollar Rate Loan, the relevant
Borrower has failed to elect a new Interest Period to be applicable to such
Eurodollar Rate Loan as provided in this Section 2.09, such Borrower shall be
deemed to have elected to convert such Loan into a Base Rate Loan effective as
of the expiration date of such current Interest Period.

2.10         Increased Costs, Illegality, etc. (a)  In the event that any Bank
shall have determined (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Agent):

(I)            ON ANY INTEREST DETERMINATION DATE THAT, BY REASON OF ANY CHANGES
ARISING AFTER THE DATE OF THIS AGREEMENT AFFECTING THE INTERBANK EURODOLLAR
MARKET, ADEQUATE AND

14


--------------------------------------------------------------------------------




 

FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE INTEREST RATE ON THE
BASIS PROVIDED FOR IN THE DEFINITION OF EURODOLLAR RATE; OR

(II)           AT ANY TIME, THAT SUCH BANK SHALL INCUR INCREASED COSTS OR
REDUCTIONS IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER WITH RESPECT TO ANY
EURODOLLAR RATE LOAN BECAUSE OF (X) ANY CHANGE SINCE THE DATE OF THIS AGREEMENT
IN ANY APPLICABLE LAW OR GOVERNMENTAL RULE, REGULATION, ORDER OR REQUEST
(WHETHER OR NOT HAVING THE FORCE OF LAW) (OR IN THE INTERPRETATION OR
ADMINISTRATION THEREOF AND INCLUDING THE INTRODUCTION OF ANY NEW LAW OR
GOVERNMENTAL RULE, REGULATION, ORDER OR REQUEST), SUCH AS, FOR EXAMPLE, BUT NOT
LIMITED TO, (A) A CHANGE IN THE BASIS OF TAXATION OF PAYMENTS TO ANY BANK OR ITS
APPLICABLE LENDING OFFICE OF THE PRINCIPAL OF OR INTEREST ON THE NOTES OR ANY
OTHER AMOUNTS PAYABLE HEREUNDER (EXCEPT FOR CHANGES IN THE RATE OF TAX ON, OR
DETERMINED BY REFERENCE TO, THE NET INCOME OR PROFITS OF SUCH BANK OR ITS
APPLICABLE LENDING OFFICE IMPOSED BY THE JURISDICTION IN WHICH ITS PRINCIPAL
OFFICE OR APPLICABLE LENDING OFFICE IS LOCATED) OR (B) A CHANGE IN OFFICIAL
RESERVE REQUIREMENTS, BUT, IN ALL EVENTS, EXCLUDING RESERVES REQUIRED UNDER
REGULATION D TO THE EXTENT INCLUDED IN THE COMPUTATION OF THE EURODOLLAR RATE,
AND/OR (Y) OTHER CIRCUMSTANCES AFFECTING SUCH BANK OR THE INTERBANK EURODOLLAR
MARKET, AS THE CASE MAY BE, OR THE POSITION OF SUCH BANK IN SUCH MARKET; OR

(III)          AT ANY TIME, THAT THE MAKING OR CONTINUANCE OF ANY EURODOLLAR
RATE LOAN HAS BEEN MADE (X) UNLAWFUL BY ANY LAW OR GOVERNMENTAL RULE, REGULATION
OR ORDER, (Y) IMPOSSIBLE BY COMPLIANCE BY SUCH BANK WITH ANY GOVERNMENTAL
REQUEST (WHETHER OR NOT HAVING FORCE OF LAW) OR (Z) IMPRACTICABLE AS A RESULT OF
A CONTINGENCY OCCURRING AFTER THE DATE OF THIS AGREEMENT WHICH MATERIALLY AND
ADVERSELY AFFECTS THE INTERBANK EURODOLLAR MARKET;

then, and in any such event, such Bank (or the Agent, in the case of clause
(i) above) shall promptly give notice (by telephone confirmed in writing) to
each Borrower and, except in the case of clause (i) above, to the Agent of such
determination (which notice the Agent shall promptly transmit to each of the
other Banks). Thereafter (x) in the case of clause (i) above, Eurodollar Rate
Loans shall no longer be available until such time as the Agent notifies FSA and
the Banks that the circumstances giving rise to such notice by the Agent no
longer exist, and any Notice of Borrowing or Notice of Conversion given by a
Borrower with respect to Eurodollar Rate Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by such Borrower,
(y) in the case of clause (ii) above, the relevant Borrowers shall pay to such
Bank, upon written demand therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Bank in its sole discretion shall determine) as shall be required to
compensate such Bank for such increased costs or reductions in amounts received
or receivable hereunder (a written notice as to the additional amounts owed to
such Bank, showing the basis for the calculation thereof, submitted to each
relevant Borrower by such Bank shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(iii) above, take one of the actions specified in Section 2.10(b) as promptly as
possible and, in any event, within the time period required by law.


(B)           AT ANY TIME THAT ANY EURODOLLAR RATE LOAN IS AFFECTED BY THE
CIRCUMSTANCES DESCRIBED IN SECTION 2.10(A)(II) OR 2.10(A)(III), THE RELEVANT
BORROWER MAY (AND IN THE CASE OF A

15


--------------------------------------------------------------------------------





 


EURODOLLAR RATE LOAN AFFECTED BY THE CIRCUMSTANCES DESCRIBED IN
SECTION 2.10(A)(III) SHALL) EITHER (I) IF THE AFFECTED EURODOLLAR RATE LOAN IS
THEN BEING MADE INITIALLY OR PURSUANT TO A CONVERSION, CANCEL SUCH BORROWING BY
GIVING THE AGENT NOTICE BY TELEPHONE (CONFIRMED IN WRITING) OF THE CANCELLATION
ON THE SAME DATE THAT THE RELEVANT BORROWER WAS NOTIFIED BY THE BANK OR THE
AGENT PURSUANT TO SECTION 2.10(A)(II) OR 2.10(A)(III) OR (II) IF THE AFFECTED
EURODOLLAR RATE LOAN IS THEN OUTSTANDING, UPON AT LEAST THREE BUSINESS DAYS’
WRITTEN NOTICE TO THE AGENT, REQUIRE THE AFFECTED BANK TO CONVERT SUCH
EURODOLLAR RATE LOAN INTO A BASE RATE LOAN, PROVIDED THAT, IF MORE THAN ONE BANK
IS AFFECTED AT ANY TIME, THEN ALL AFFECTED BANKS MUST BE TREATED THE SAME
PURSUANT TO THIS SECTION 2.10(B).


(C)           IF ANY BANK DETERMINES AT ANY TIME THAT ANY CHANGE IN APPLICABLE
LAW OR GOVERNMENTAL RULE, REGULATION, ORDER OR REQUEST (WHETHER OR NOT HAVING
THE FORCE OF LAW) CONCERNING CAPITAL ADEQUACY, OR ANY CHANGE IN INTERPRETATION
OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR
COMPARABLE AGENCY, WILL HAVE THE EFFECT OF INCREASING THE AMOUNT OF CAPITAL
REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH BANK BASED ON THE EXISTENCE OF
SUCH BANK’S COMMITMENT HEREUNDER OR ITS OBLIGATIONS HEREUNDER, THEN EACH
RELEVANT BORROWER SHALL PAY TO SUCH BANK, UPON ITS WRITTEN DEMAND THEREFOR, SUCH
ADDITIONAL AMOUNTS TO THE EXTENT THE BANK HAS NOT OTHERWISE BEEN REIMBURSED
PURSUANT TO SECTION 2.10 AS A RESULT OF THE OCCURRENCE OF ANY EVENT SPECIFIED IN
SECTION 2.10(A)(II) AS SHALL BE REQUIRED TO COMPENSATE SUCH BANK FOR THE
INCREASED COST TO SUCH BANK AS A RESULT OF SUCH INCREASE OF CAPITAL. IN
DETERMINING SUCH ADDITIONAL AMOUNTS, EACH BANK WILL ACT REASONABLY AND IN GOOD
FAITH AND WILL USE AVERAGING AND ATTRIBUTION METHODS WHICH ARE REASONABLE,
PROVIDED THAT SUCH BANK’S DETERMINATION OF COMPENSATION OWING UNDER THIS
SECTION 2.10(C) SHALL, ABSENT MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND
BINDING ON ALL THE PARTIES HERETO. EACH BANK, UPON DETERMINING THAT ANY
ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT TO THIS SECTION 2.10(C), WILL GIVE
PROMPT WRITTEN NOTICE THEREOF TO EACH RELEVANT BORROWER, WHICH NOTICE SHALL SHOW
THE BASIS FOR CALCULATION OF SUCH ADDITIONAL AMOUNTS, ALTHOUGH THE FAILURE TO
GIVE ANY SUCH NOTICE SHALL NOT RELEASE OR DIMINISH THE OBLIGATIONS OF ANY
BORROWER TO PAY ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.10(C).

2.11         Compensation. Each Borrower shall compensate each Bank, upon its
written request (which request shall set forth the basis for requesting such
compensation and shall, absent manifest error, be final and conclusive and
binding on all the parties hereto), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Bank to fund its Eurodollar Rate Loans) which such Bank may
sustain:  (i) if for any reason (other than a default by such Bank or the Agent)
a Borrowing of, or conversion from or into, Eurodollar Rate Loans does not occur
on a date specified therefor in a Notice of Borrowing or Notice of Conversion
from such Borrower (whether or not withdrawn by such Borrower or deemed
rescinded pursuant to Section 2.10(a)); (ii) if any repayment (including any
prepayment made pursuant to Section 4) or conversion of any of its Eurodollar
Rate Loans by such Borrower occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any of its
Eurodollar Rate Loans is not made on any date specified in a notice of
prepayment given by such Borrower; or (iv) as a consequence of (a) any other
default by such Borrower to repay its Loans when required by the terms of this
Agreement or the Note of such Bank or (b) any action taken pursuant to
Section 2.10(b).

16


--------------------------------------------------------------------------------




 

2.12         Change of Applicable Lending Office. Each Bank agrees that, upon
the occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(c) or 4.04 with respect to such Bank, it will, if requested
by any Borrower, use reasonable efforts (subject to overall policy
considerations of such Bank) to designate another Applicable Lending Office for
any Loans affected by such event, provided that such designation is made on such
terms that such Bank and its Applicable Lending Office will suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of any such Section. Nothing in this
Section 2.12 shall affect or postpone any of the obligations of any Borrower or
Designee or the right of any Bank provided in Section 2.10 or 4.04.

2.13         Addition of New Borrowers. FSA may, from time to time prior to the
Revolving Loan Expiry Date, request in writing (each such request, an
“Additional Borrower Request”) that any Affiliate of FSA be included in this
Agreement as an additional borrower hereunder subject to the terms and
conditions hereof (any such Affiliate, an “Additional Borrower”). Such
Additional Borrower Request shall be delivered to each of the Banks and the
Agent and shall include (i) a certification by a senior officer of such
Additional Borrower that such Additional Borrower makes (with respect to itself)
each of the representations, warranties and agreements contained in Section 7 as
of the date of such certification and as of the date such Additional Borrower
becomes a Borrower, (ii) a certification by a senior officer of FSA that no
Default or Event of Default has occurred and is continuing or will occur as a
result of such Additional Borrower becoming a Borrower and (iii) true and
correct copies of the most recently prepared audited and unaudited financial
statements of such Additional Borrower. Upon receipt of an Additional Borrower
Request, each Bank in its sole discretion shall determine whether it shall
consent to such request, any such consent to be in writing and delivered to the
Agent. Failure by any Bank to deliver such a consent within 30 days of such
request shall be deemed a refusal to consent by such Bank. To the extent the
Agent receives written consents from all Banks with respect to a particular
Additional Borrower Request, the Agent shall notify FSA, the relevant Additional
Borrower and the Banks thereof, and such Additional Borrower shall become a
Borrower under this Agreement upon receipt by the Agent of (a) a written
acknowledgement from such Additional Borrower consenting to its becoming a
Borrower and (b) such other certificates, opinions and instruments (including
those comparable to the items delivered by or on behalf of all Borrowers
pursuant to Sections 5.03 and 5.04) as the Agent may reasonably request.

2.14         Removal of Borrowers. FSA may, from time to time upon written
notice to the Agent, remove any Borrower hereunder provided that at such time
neither such Borrower or any of its Designees has any obligations outstanding
under this Agreement.


SECTION 3.           COMMISSIONS; FEES; REDUCTIONS OF COMMITMENT.

3.01         Fees. (a)  FSA agrees to pay to the Agent for distribution to each
Bank a daily commitment commission (the “Commitment Commission”) for the period
from (and including) the Effective Date to (but excluding) the Expiry Date (or
such earlier date as the Total Commitment shall have been terminated) equal to
the Commitment Commission Percentage for the relevant day multiplied by the
Unutilized Commitment of such Bank for such day, divided by 360. Any Commitment
Commission shall be due and payable quarterly in arrears on the last

17


--------------------------------------------------------------------------------




 

Business Day of each March, June, September and December of each year and on the
Expiry Date or upon such earlier date as the Total Commitment shall be
terminated. For purposes of the preceding sentence, the “Commitment Commission
Percentage” shall mean, from and after the first day of any Applicable Margin
Period to and including the last day of such Applicable Margin Period, a rate
per annum determined by reference to the relevant FSA Rating Level, as follows:

FSA Rating Level

 

Commitment Commission
Percentage

1

 

0.070%

2

 

0.080%

3

 

0.090%

4

 

0.125%


 


(B)           FSA AGREES TO PAY TO THE AGENT FOR DISTRIBUTION TO EACH BANK A
UTILIZATION COMMISSION (THE “UTILIZATION COMMISSION”) DURING ANY PERIOD WHEN THE
AGGREGATE PRINCIPAL AMOUNT OF LOANS OUTSTANDING IS GREATER THAN 50% OF THE TOTAL
COMMITMENT AT SUCH TIME, COMPUTED AT A RATE OF 0.10% PER ANNUM ON THE DAILY
AVERAGE OF SUCH OUTSTANDING AMOUNTS. ANY UTILIZATION COMMISSION SHALL BE DUE AND
PAYABLE QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE EXPIRY DATE.


(C)           FSA AGREES TO PAY TO EACH BANK, ON THE EFFECTIVE DATE, A FEE EQUAL
TO 0.02% OF SUCH BANK’S COMMITMENT AS OF THE EFFECTIVE DATE.


(D)           FSA SHALL PAY TO THE AGENT, FOR ITS OWN ACCOUNT, SUCH FEES AS MAY
BE AGREED TO FROM TIME TO TIME BETWEEN FSA AND THE AGENT.

3.02         Voluntary Termination of Unutilized Total Commitment. Upon at least
five Business Days’ prior notice to the Agent at its Notice Office (which notice
the Agent shall promptly transmit to each of the Banks), FSA shall have the
right, without premium or penalty, to terminate the Unutilized Total Commitment
in whole or in part, in integral multiples of $1,000,000, provided that any such
termination shall apply proportionately to reduce the Commitment of each Bank.

3.03         Mandatory Termination of Commitment. (a)  The Commitment of any
Bank which does not agree to extend the Revolving Loan Expiry Date shall
terminate in its entirety on such Revolving Loan Expiry Date then in effect.


(B)           IN ADDITION TO ANY OTHER MANDATORY COMMITMENT REDUCTIONS PURSUANT
TO THIS SECTION 3.03, THE COMMITMENT OF EACH BANK TO MAKE A REVOLVING LOAN SHALL
TERMINATE IN ITS ENTIRETY ON THE REVOLVING LOAN EXPIRY DATE.

3.04         Expiry Date. The expiration of the Commitments of the Banks to make
Revolving Loans shall be April 21, 2011 (the “Revolving Loan Expiry Date”);
provided, however, that before (but not earlier than 60 days nor later than 30
days before) the Revolving Loan Expiring Date then in effect, FSA may make a
written request (an “Extension Request”) to the Agent at its Notice Office and
to each of the Banks that the Revolving Loan Expiry Date be extended to the date
set forth therein. Such Extension Request shall include a certification by a

18


--------------------------------------------------------------------------------




 

senior officer of FSA that no Default or Event of Default has occurred and is
continuing and all representations and warranties contained herein and the other
Credit Documents are true and correct in all material respects on and as of the
date of the Extension Request (it being understood and agreed that any
representation or warranty which expressly refers by its terms to a specified
date shall be required to be true only as of such date). If, by the date
occurring 15 days next succeeding the Agent’s receipt of such Extension Request,
any Bank agrees thereto in writing by so indicating on counterparts of the
Extension Request and delivering such counterpart to FSA, “Revolving Loan Expiry
Date” as to such Bank shall mean the date so designated in the relevant
Extension Request, provided that (i) any failure by the Agent or a Bank to so
notify FSA shall be deemed to be a disapproval by such Bank of the Extension
Request; and (ii) the portion of the Commitment representing the Commitment of
any Bank not so agreeing shall terminate on the Revolving Loan Expiry Date as
then in effect. The Commitment of any Bank to make Revolving Loans which does
not so agree shall terminate upon the Revolving Loan Expiry Date then in effect.
No Bank shall be obligated to grant any extension pursuant to this Section 3.04
and any such extension shall be in the sole discretion of each Bank. Each
Borrower shall pay to each Bank which does not so agree all amounts owing under
its Revolving Note and this Agreement on the effective date of the termination
of such Bank’s Commitment. In the event of any extension pursuant to this
Section 3.04, each Borrower shall be deemed to have represented and warranted on
and as of the effective date of such extension that no Default or Event of
Default has occurred and is continuing and all representations and warranties
contained herein and the other Credit Documents with respect to such Borrower
are true and correct in all material respects on and as of the date of such
extension (it being understood and agreed that any representation or warranty
which expressly refers by its terms to a specified date shall be required to be
true only as of such date).


SECTION 4.           PREPAYMENTS; PAYMENTS.

4.01         Voluntary Prepayments. Each Borrower and Designee shall have the
right to prepay the Loans made to it, without premium or penalty, in whole or in
part from time to time on the following terms and conditions:  (i) the relevant
Borrower or Designee shall give the Agent at its Notice Office at least three
Business Days’ prior notice of its intent to prepay the Loans, the amount of
such prepayment and the Types of Loans to be prepaid and, in the case of
Eurodollar Rate Loans, the specific Borrowing or Borrowings pursuant to which
made, which notice the Agent shall promptly transmit to each of the Banks;
(ii) each partial prepayment shall be in an aggregate principal amount of at
least $1,000,000, provided that no partial prepayment of Eurodollar Rate Loans
made pursuant to any Borrowing shall reduce the outstanding Loans made pursuant
to such Borrowing to an amount less than $1,000,000; (iii) prepayments of
Eurodollar Rate Loans made pursuant to this Section 4.01 may only be made on the
last day of an Interest Period applicable thereto; and (iv) each prepayment in
respect of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans.

4.02         Mandatory Prepayments. On any day on which the aggregate
outstanding principal amount of the Loans exceeds the Total Commitment as then
in effect (other than a reduction in the Total Commitment pursuant to
Section 10), each Borrower and Designee which has one or more Revolving Loans
then outstanding shall prepay principal of such Loans proportionately so that an
aggregate principal amount equal to such excess is prepaid.

19


--------------------------------------------------------------------------------




 

4.03         Method and Place of Payment. (a)  Except as otherwise specifically
provided herein, all payments under this Agreement or any Note shall be made to
the Agent for the account of the Bank or Banks entitled thereto not later than
12:00 Noon (New York time) on the date when due and shall be made in Dollars in
immediately available funds at the Payment Office of the Agent. Except as
otherwise provided in Section 2.09(iv), whenever any payment to be made
hereunder or under any Note shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable at the applicable rate during such extension.

4.04         Net Payments. All payments made by any Borrower or Designee
hereunder or under any Note will be made without setoff, counterclaim or other
defense. Except as provided in Section 4.04(b), all such payments will be made
free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein (but excluding, except as
provided below, any tax imposed on or measured by the net income of a Bank
pursuant to the laws of the jurisdiction (or any political subdivision or taxing
authority thereof or therein) in which the principal office or Applicable
Lending Office of such Bank is located) and all interest, penalties or similar
liabilities with respect thereto (collectively, “Taxes”). If any Taxes are so
levied or imposed, each Borrower agrees to pay (on a pro rata basis) the full
amount of such Taxes and such additional amounts as may be necessary so that
every payment of all amounts due hereunder or under any Note, after withholding
or deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note. Each Borrower will furnish to the
applicable Bank within 45 days after the date the payment of any Taxes is due
pursuant to applicable law certified copies of tax receipts evidencing such
payment by such Borrower. Each Borrower (on a pro rata basis) will indemnify and
hold harmless each Bank, and reimburse each Bank upon its written request, for
the amount of any Taxes so levied or imposed and paid by such Bank.


(B)           EACH BANK WHICH IS NOT A UNITED STATES PERSON (AS SUCH TERM IS
DEFINED IN SECTION 7701(A)(30) OF THE CODE) FOR U.S. FEDERAL INCOME TAX PURPOSES
AGREES (I) IN THE CASE OF ANY SUCH BANK THAT IS A “BANK” WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE CODE AND WHICH CONSTITUTES A BANK HEREUNDER ON THE
EFFECTIVE DATE, TO PROVIDE TO FSA AND THE AGENT ON OR PRIOR TO THE EFFECTIVE
DATE TWO ORIGINAL SIGNED COPIES OF SERVICE FORM 4224 OR FORM 1001 CERTIFYING TO
SUCH BANK’S ENTITLEMENT TO AN EXEMPTION FROM UNITED STATES WITHHOLDING TAX WITH
RESPECT TO PAYMENTS TO BE MADE UNDER THIS AGREEMENT AND UNDER ANY NOTE, (II) IN
THE CASE OF ANY SUCH BANK THAT IS A “BANK” WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE CODE, THAT, TO THE EXTENT LEGALLY ENTITLED TO DO SO,
(A) WITH RESPECT TO A BANK THAT IS AN ASSIGNEE OR TRANSFEREE OF AN INTEREST
UNDER THIS AGREEMENT PURSUANT TO SECTION 12.04(B) (UNLESS THE RESPECTIVE BANK
WAS ALREADY A BANK HEREUNDER IMMEDIATELY PRIOR TO SUCH ASSIGNMENT OR TRANSFER),
UPON THE DATE OF SUCH ASSIGNMENT OR TRANSFER TO SUCH BANK, AND (B) WITH RESPECT
TO ANY SUCH BANK, FROM TIME TO TIME UPON THE REASONABLE WRITTEN REQUEST OF FSA
AFTER THE EFFECTIVE DATE, SUCH BANK WILL PROVIDE TO FSA TWO ORIGINAL SIGNED
COPIES OF INTERNAL REVENUE SERVICE FORM 4224 OR FORM 1001 (OR ANY SUCCESSOR
FORMS) CERTIFYING TO SUCH BANK’S ENTITLEMENT TO AN EXEMPTION FROM, OR REDUCTION
IN, UNITED STATES WITHHOLDING TAX WITH RESPECT TO PAYMENTS TO BE MADE UNDER THIS
AGREEMENT AND UNDER ANY NOTE, (III) IN THE CASE OF A BANK OTHER THAN A BANK
DESCRIBED IN CLAUSE (I) OR (II) ABOVE,

20


--------------------------------------------------------------------------------





 


TO PROVIDE TO FSA ON OR PRIOR TO THE EFFECTIVE DATE, TWO ACCURATE AND COMPLETE
ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8, CERTIFYING TO SUCH
BANK’S ENTITLEMENT AT THE DATE OF SUCH CERTIFICATE, TO AN EXEMPTION FROM U.S.
WITHHOLDING TAX UNDER THE PROVISIONS OF SECTION 881(C) OF THE CODE WITH RESPECT
TO PAYMENTS TO BE MADE UNDER THIS AGREEMENT AND UNDER ANY NOTE AND (IV) IN THE
CASE OF ANY SUCH BANK (OTHER THAN A BANK DESCRIBED IN CLAUSE (I) OR (II) ABOVE),
TO THE EXTENT LEGALLY ENTITLED TO DO SO (A) WITH RESPECT TO A BANK THAT IS AN
ASSIGNEE OR TRANSFEREE OF AN INTEREST UNDER THIS AGREEMENT PURSUANT TO
SECTION 12.04(B) (UNLESS THE RESPECTIVE BANK WAS ALREADY A BANK HEREUNDER
IMMEDIATELY PRIOR TO SUCH ASSIGNMENT OR TRANSFER), UPON THE DATE OF SUCH
ASSIGNMENT OR TRANSFER TO SUCH BANK, AND (B) WITH RESPECT TO ANY SUCH BANK, FROM
TIME TO TIME UPON THE REASONABLE WRITTEN REQUEST OF FSA AFTER THE EFFECTIVE
DATE, TO PROVIDE TO FSA SUCH OTHER FORMS AS MAY BE REQUIRED IN ORDER TO
ESTABLISH THE ENTITLEMENT OF SUCH BANK TO AN EXEMPTION FROM WITHHOLDING WITH
RESPECT TO PAYMENTS UNDER THIS AGREEMENT AND UNDER ANY NOTE. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN SECTION 4.04(A), BUT SUBJECT TO THE
IMMEDIATELY SUCCEEDING SENTENCE, ANY BORROWER SHALL BE ENTITLED, TO THE EXTENT
IT IS REQUIRED TO DO SO BY LAW, TO DEDUCT OR WITHHOLD TAXES IMPOSED BY THE
UNITED STATES (OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR
THEREIN) FROM INTEREST, FEES OR OTHER AMOUNTS PAYABLE HEREUNDER (WITHOUT ANY
OBLIGATION TO PAY THE RESPECTIVE BANK ADDITIONAL AMOUNTS WITH RESPECT THERETO)
FOR THE ACCOUNT OF ANY BANK WHICH IS NOT A UNITED STATES PERSON (AS SUCH TERM IS
DEFINED IN SECTION 7701(A)(30) OF THE CODE) FOR U.S. FEDERAL INCOME TAX PURPOSES
AND WHICH HAS NOT PROVIDED TO THE RELEVANT BORROWER SUCH FORMS REQUIRED TO BE
PROVIDED TO SUCH BORROWER PURSUANT TO THE FIRST SENTENCE OF THIS
SECTION 4.04(B) (OR TO THE EXTENT SUCH FORMS DO NOT ESTABLISH A COMPLETE
EXEMPTION FROM SUCH WITHHOLDING). NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE PRECEDING SENTENCE AND EXCEPT AS SET FORTH IN SECTION 12.04(B),
EACH BORROWER AGREES TO INDEMNIFY EACH BANK IN THE MANNER SET FORTH IN
SECTION 4.04(A) IN RESPECT OF ANY AMOUNTS DEDUCTED OR WITHHELD BY IT AS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE AS A RESULT OF ANY CHANGES AFTER
THE EFFECTIVE DATE IN ANY APPLICABLE LAW, TREATY, GOVERNMENTAL RULE, REGULATION,
GUIDELINE OR ORDER, OR IN THE INTERPRETATION THEREOF, RELATING TO THE DEDUCTING
OR WITHHOLDING OF TAXES.


SECTION 5.           CONDITIONS PRECEDENT TO EFFECTIVENESS.

This Agreement shall become effective subject to the satisfaction (or waiver by
the Agent and the Required Banks) of the following conditions:

5.01         Execution of Agreement. Each Borrower and each Bank shall have
signed a copy of this Agreement (whether the same or different copies) and shall
have delivered the same to the Agent at its Notice Office.

5.02         No Default; Representations and Warranties. There shall exist no
Default or Event of Default and all representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the Effective Date.

5.03         Opinions of Counsel. (a)  The Agent shall have received an opinion
addressed to it and the Banks and dated the Effective Date from an attorney in
the FSA legal department, substantially in the form attached hereto as
Exhibit C.

21


--------------------------------------------------------------------------------



(B)           THE BANKS SHALL HAVE RECEIVED AN OPINION ADDRESSED TO EACH OF THEM
AND DATED THE EFFECTIVE DATE FROM WHITE & CASE LLP, SPECIAL COUNSEL TO THE AGENT
AND THE BANKS, IN FORM AND SUBSTANCE SATISFACTORY TO EACH OF THEM.

5.04         Corporate Documents; Proceedings. (a)  The Agent shall have
received a separate certificate from each Borrower, dated the Effective Date,
signed by an authorized officer of such Borrower, and attested to by the
Secretary or any Assistant Secretary of such Borrower, in the form of Exhibit D
attached hereto with appropriate insertions, together with copies of the charter
documents and resolutions of such Borrower referred to in such certificate.


(B)           ALL CORPORATE AND LEGAL PROCEEDINGS AND ALL INSTRUMENTS AND
AGREEMENTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO
THE AGENT, AND IT SHALL HAVE RECEIVED ALL INFORMATION AND COPIES OF ALL
DOCUMENTS AND PAPERS, INCLUDING RECORDS OF CORPORATE PROCEEDINGS AND
GOVERNMENTAL APPROVALS, IF ANY, WHICH THE AGENT REASONABLY MAY HAVE REQUESTED IN
CONNECTION THEREWITH, SUCH DOCUMENTS AND PAPERS WHERE APPROPRIATE TO BE
CERTIFIED BY PROPER CORPORATE OR GOVERNMENTAL AUTHORITIES.

5.05         Adverse Change, Rating, etc. (a)  Nothing shall have occurred (and
no Bank shall have become aware of any facts or conditions not previously known)
which such Bank shall reasonably determine has, or could reasonably be expected
to have, a material adverse effect on the rights or remedies of such Bank, or on
the ability of any Borrower to perform its obligations to such Bank or which
has, or could reasonably be expected to have, a materially adverse effect on the
business, operations, property, assets, liabilities, condition (financial or
otherwise) or prospects of any Borrower.


(B)           ALL NECESSARY GOVERNMENTAL (DOMESTIC AND FOREIGN) AND THIRD PARTY
APPROVALS AND/OR CONSENTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THE CREDIT DOCUMENTS AND OTHERWISE REFERRED TO HEREIN OR THEREIN SHALL HAVE BEEN
OBTAINED AND REMAIN IN EFFECT, AND ALL APPLICABLE WAITING PERIODS SHALL HAVE
EXPIRED WITHOUT ANY ACTION BEING TAKEN BY ANY COMPETENT AUTHORITY WHICH
RESTRAINS, PREVENTS OR IMPOSES MATERIALLY ADVERSE CONDITIONS UPON THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE CREDIT DOCUMENTS AND
OTHERWISE REFERRED TO HEREIN OR THEREIN. ADDITIONALLY, THERE SHALL NOT EXIST ANY
JUDGMENT, ORDER, INJUNCTION OR OTHER RESTRAINT ISSUED OR FILED OR A HEARING
SEEKING INJUNCTIVE RELIEF OR OTHER RESTRAINT PENDING OR NOTIFIED PROHIBITING OR
IMPOSING MATERIALLY ADVERSE CONDITIONS UPON THE TRANSACTIONS CONTEMPLATED BY THE
CREDIT DOCUMENTS.


(C)           ON THE EFFECTIVE DATE, THE RATING OF FSA AND EACH OTHER BORROWER
ASSIGNED BY MOODY’S AND S&P SHALL BE AAA AND AAA, RESPECTIVELY.

5.06         Litigation. No litigation by any entity (private or governmental)
shall be pending or threatened with respect to any Credit Document or any
documentation executed in connection herewith or the transactions contemplated
hereby, or with respect to any material Indebtedness of any Borrower or which
any Bank shall determine could reasonably be expected to have a materially
adverse effect on the business, operations, property, assets, liabilities,
condition (financial or otherwise) or prospects of any Borrower.

22


--------------------------------------------------------------------------------




 

5.07         Fees, etc. The Borrowers shall have paid to the Agent and to the
Banks all costs, fees and expenses (including, without limitation, legal fees
and expenses) payable to the Agent and/or the Banks to the extent then due.

All the certificates, legal opinions and other documents and papers referred to
in this Section 5, unless otherwise specified, shall be delivered to the Agent
at the Agent’s Notice Office.


SECTION 6.           CONDITIONS PRECEDENT TO ALL CREDIT EVENTS.

The obligation of any Bank to make any Loan is subject, at the time of each such
Credit Event (except as hereinafter indicated), to the satisfaction of the
following conditions:

6.01         Effectiveness; No Default. At the time of each such Credit Event
and also after giving effect thereto (i) the Effective Date shall have occurred
and (ii) no Default or Event of Default under Section 10.01, 10.04, 10.08 or
10.09 shall have occurred and be continuing.

6.02         Notice of Borrowing. Prior to the making of each Revolving Loan,
the Agent shall have received a Notice of Borrowing meeting the requirements of
Section 2.03.

6.03         Notes. Prior to the making of the initial Revolving Loan to any
Borrower or Designee, there shall have been delivered to each Bank a separate
Revolving Note executed by such Borrower or Designee in the amount, maturity and
as otherwise provided herein.

6.04         Insurance Policy. Prior to the making of any Loan to any Designee,
the Agent shall have received a fully executed and enforceable Insurance Policy
with respect to such Loan, together with an opinion from an attorney in the FSA
legal department confirming the enforceability of such Insurance Policy in
accordance with its terms.

The acceptance of the proceeds of each Credit Event shall constitute a
representation and warranty by FSA and the relevant Borrower to each Bank that
the conditions specified in this Section 6 have been satisfied.


SECTION 7.           REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

In order to induce the Banks to enter into this Agreement and to make the Loans,
each Borrower makes the following representations, warranties and agreements as
to itself, and FSA makes such representations, warranties and agreements as to
itself and as to each Borrower, all as of the Effective Date and all of which
shall survive the execution and delivery of this Agreement, the Notes and the
Insurance Policies and the making of the Loans:

7.01         Corporate Status. Such Borrower (i) is a duly organized and validly
existing corporation under the laws of the jurisdiction of its incorporation,
(ii) has the power and authority to own its property and assets and to transact
the business in which it is engaged and (iii) is duly qualified as a foreign
corporation and in each jurisdiction where the ownership, leasing or operation
of property or the conduct of its business requires such qualification, except
where the failure to qualify would not have a material adverse effect on the
business, operations, property, assets, condition (financial or otherwise) or
prospects of such Borrower and its Subsidiaries taken as a whole.

23


--------------------------------------------------------------------------------




 

7.02         Corporate Power and Authority. Such Borrower has the corporate
power to execute, deliver and perform the terms and provisions of each of the
Credit Documents to which it is party and has taken all necessary corporate
action to authorize the execution, delivery and performance by it of each of
such Credit Documents. Such Borrower has, or in the case of the Credit Documents
other than this Agreement, by the Effective Date will have, duly executed and
delivered each of the Credit Documents to which it is party, and each of such
Credit Document constitutes or, in the case of each such other Credit Document
when executed and delivered, will constitute, its legal, valid and binding
obligation enforceable in accordance with its terms.

7.03         No Violation. Neither the execution, delivery or performance by
such Borrower of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, nor the use of the proceeds of the
Loans (i) will contravene any provision of any law, statute, rule or regulation
or any order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict or be inconsistent with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
such Borrower or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement, loan agreement or any other
agreement, contract or instrument to which such Borrower or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject or (iii) will violate any provision of the charter
documents of such Borrower or any of its Subsidiaries.

7.04         Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made prior to the Effective Date), or exemption
by, any governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance of any Credit Document to which such Borrower is a
party or (ii) the legality, validity, binding effect or enforceability of any
such Credit Document.

7.05         Financial Statements; Financial Condition; Undisclosed Liabilities;
etc. (a)  The consolidated balance sheet of such Borrower and its Consolidated
Subsidiaries at December 31, 2005, and the related consolidated and
consolidating statements of income, changes in shareholders’ equity and cash
flows of such Borrower and its Consolidated Subsidiaries for the fiscal year
ended on such date, all heretofore furnished to the Banks, present fairly the
consolidated financial condition of such Borrower and its consolidated
Subsidiaries at the date of such balance sheet and the consolidated results of
the operations of such Borrower and its consolidated Subsidiaries for such
fiscal year. All such financial statements have been prepared in accordance with
generally accepted accounting principles and practices consistently applied.
Since December 31, 2005, there has been no material adverse change in the
business, operations, property, assets, condition (financial or otherwise) or
prospects of such Borrower and its Subsidiaries taken as a whole.


(B)           EXCEPT AS FULLY REFLECTED IN THE FINANCIAL STATEMENTS DELIVERED
PURSUANT TO SECTION 7.05(A), AND EXCEPT FOR LIABILITIES OR OBLIGATIONS RELATING
TO INSURANCE POLICIES, THERE WERE AS OF THE EFFECTIVE DATE NO LIABILITIES OR
OBLIGATIONS WITH RESPECT TO SUCH BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY
NATURE WHATSOEVER (WHETHER ABSOLUTE, ACCRUED, CONTINGENT OR OTHERWISE AND
WHETHER OR NOT DUE) WHICH, EITHER INDIVIDUALLY OR IN AGGREGATE, WOULD BE
MATERIAL TO SUCH

24


--------------------------------------------------------------------------------





BORROWER OR TO SUCH BORROWER AND ITS SUBSIDIARIES TAKEN AS A WHOLE. AS OF THE
EFFECTIVE DATE, SUCH BORROWER DOES NOT KNOW OF ANY BASIS FOR THE ASSERTION
AGAINST SUCH BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY LIABILITY OR OBLIGATION
OF ANY NATURE WHATSOEVER THAT IS NOT FULLY REFLECTED IN THE FINANCIAL STATEMENTS
DELIVERED PURSUANT TO SECTION 7.05(A) WHICH, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO BE MATERIAL TO SUCH BORROWER AND ITS
SUBSIDIARIES TAKEN AS A WHOLE.

7.06         Litigation. There are no actions, suits or proceedings pending or,
to the best knowledge of such Borrower, threatened (i) with respect to any
Credit Document or (ii) that are reasonably likely to materially and adversely
affect the business, operations, property, assets or condition (financial or
otherwise) of such Borrower and its Subsidiaries taken as a whole.

7.07         True and Complete Disclosure. All factual information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of such
Borrower to the Agent or any Bank (including without limitation all information
contained in the Credit Documents) for purposes of or in connection with this
Agreement or any transaction contemplated herein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of such
Borrower to the Agent or any Bank will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading at such time in light of the circumstances
under which such information was provided.

7.08         Use of Proceeds; Margin Regulations. All proceeds of each Loan
shall be used by such Borrower or its Designee only for general corporate
purposes (including payment of insurance claims and expenses and payments made
to avoid or defer obligations to make such payments) and no part of the proceeds
of any Loan will be used by such Borrower to purchase or carry any Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock. Neither the making of any Loan nor the use of the proceeds thereof
will violate or be inconsistent with the provisions of Regulations T, U or X of
the Board of Governors of the Federal Reserve System.

7.09         Tax Returns and Payments. Such Borrower and each of its
Subsidiaries has filed all tax returns required to be filed by it and has paid
all income taxes payable by it which have become due pursuant to such tax
returns and all other taxes and assessments payable by it which have become due,
other than those not yet delinquent and except for those contested or which will
be contested in good faith and for which adequate reserves (in the good faith
judgment of the management of such Borrower) have been established. Such
Borrower and each of its Subsidiaries has paid, or has provided adequate
reserves (in the good faith judgment of the management of such Borrower) for the
payment of, all federal and state income taxes applicable for all prior fiscal
years and for the current fiscal year to the date hereof.

7.10         Compliance with ERISA. Each Plan of such Borrower is in substantial
compliance with applicable provisions of ERISA and the Code; no Reportable Event
has occurred with respect to any such Plan; no such Plan is insolvent or in
reorganization; no such Plan has an Unfunded Current Liability, and no such Plan
has an accumulated or waived funding deficiency, has permitted decreases in its
funding standard account or has applied for an extension of any amortization
period within the meaning of Section 412 of the Code; neither

25


--------------------------------------------------------------------------------




such Borrower nor any Subsidiary or ERISA Affiliate has incurred any material
liability to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA which expects to incur any
liability under any of the foregoing sections with respect to any such Plan; no
proceedings have been instituted to terminate any such Plan; no condition exists
which presents a material risk to such Borrower or any of its Subsidiaries or
any ERISA Affiliate of incurring a liability to or on account of a Plan pursuant
to the foregoing provisions of ERISA and the Code; using actuarial assumptions
and computation methods consistent with subpart 1 of subtitle E of Title IV of
ERISA, the aggregate liabilities of such Borrower and its Subsidiaries and its
ERISA Affiliates to all Plans which are multiemployer plans (as defined in
Section 4001(a)(3) of ERISA) in the event of a complete withdrawal therefrom, as
of the close of the most recent fiscal year of each such Plan ended prior to the
date of this Agreement, would not exceed $50,000; and no Lien imposed under the
Code or ERISA on the assets of such Borrower or any of its Subsidiaries or any
ERISA Affiliate exists or is likely to arise on account of any Plan.

7.11         Capitalization. On the Effective Date, the authorized capital stock
of FSA consists of 400 common shares, par value $37,500 per share, of which 400
shares are issued and outstanding. All such outstanding shares have been duly
and validly issued, are fully paid and non-assessable. FSA does not have
outstanding any securities convertible into or exchangeable for its capital
stock or outstanding any rights to subscribe for or to purchase, or any options
for the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its capital stock except as otherwise disclosed in its financial statements or
reports filed with the SEC by Financial Security Assurance Holdings Ltd.

7.12         Compliance with Statutes, etc. Such Borrower and each of its
Subsidiaries are in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its respective business and
the ownership of its respective property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as would not reasonably be expected to
have, in the aggregate, a material adverse effect on the business, operations,
property, assets, condition (financial or otherwise) or prospects of such
Borrower and its Subsidiaries taken as a whole.

7.13         Investment Company Act. Neither such Borrower nor any of its
Designees or insurance company Subsidiaries is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

7.14         Public Utility Holding Company Act. Neither such Borrower nor any
of its Designees or insurance company Subsidiaries is a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company” within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

26


--------------------------------------------------------------------------------




 


SECTION 8.           AFFIRMATIVE COVENANTS.

8.01         Information Covenants. FSA will furnish (or caused to be furnished)
to the Agent, in sufficient copies for each Bank to be able to receive a copy:

(a)           Quarterly Financial Statements. Within 60 days after the close of
the first three quarterly accounting periods in each fiscal year of FSA, the
consolidated balance sheet of FSA and its Consolidated Subsidiaries as at the
end of such quarterly accounting period and the related consolidated statements
of income, changes in shareholders’ equity and cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period, in each case setting forth
comparative figures for the related periods in the prior fiscal year, all of
which shall be in the form contained in the Quarterly Report on Form 10-Q filed
by FSA’s parent with the SEC and shall be certified by the Treasurer, Chief
Financial Officer or Chief Accounting Officer of FSA, subject to normal year-end
audit adjustments.

(b)           Annual Financial Statements. Within 115 days after the close of
each fiscal year of FSA, (i) the consolidated balance sheet of FSA and its
Consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income, changes in shareholders’ equity cash flows
for such fiscal year in each case in the form contained in the Annual Report on
Form 10-K filed by FSA’s parent with the SEC and setting forth comparative
figures for the preceding fiscal year and certified by PricewaterhouseCoopers
LLP or such other independent certified public accountants of recognized
national standing reasonably acceptable to the Agent, together with a report of
such accounting firm stating that in the course of its regular audit of the
financial statements of FSA and its Consolidated Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge of any Default or Event of Default which
has occurred and is continuing or, if in the opinion of such accounting firm
such a Default or Event of Default has occurred and is continuing, a statement
as to the nature thereof and (ii) management’s discussion and analysis of
consolidated (including FSA’s parent) financial condition and results of
operations for such fiscal year.

(c)           Management Letters. Promptly after the receipt thereof by FSA or
any of its Subsidiaries, a copy of any “management letter” received by FSA or
such Subsidiary from its certified public accountants and the management’s
responses thereto.

(d)           Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Section 8.01(a) and 8.01(b), a certificate
of the Chief Financial Officer, the Chief Accounting Officer or the Treasurer of
FSA to the effect that, to the best of such officer’s knowledge, no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall, in the case of any such financial statements
delivered in respect of a period ending on the last day of a fiscal quarter or
year of FSA, set forth the calculations required to establish whether FSA was in
compliance with the provisions of Sections 9.02, 9.03 and 9.04.

27


--------------------------------------------------------------------------------




(e)           Notice of Default or Litigation. Promptly, and in any event within
two Business Days after an executive officer of FSA obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or Event
of Default and (ii) any litigation or governmental investigation or proceeding
pending (A) against any Borrower which could reasonably be expected to
materially and adversely affect the business, operations, property, assets,
liabilities, condition (financial or otherwise) or prospects of such Borrower
and its Subsidiaries taken as a whole, (B) with respect to any material
Indebtedness of any Borrower or (C) with respect to any Credit Document.

(f)            Other Reports and Filings. Promptly upon request, copies of all
financial information, proxy materials and other information and reports, if
any, which FSA or any of its Subsidiaries shall file with the Securities and
Exchange Commission or any successor thereto (the “SEC”) or deliver to holders
of its Indebtedness pursuant to the terms of the documentation governing such
Indebtedness (or any trustee, agent or other representative therefor).

(g)           Borrower Financial Statements. Within 90 days after the close of
each fiscal year of each Borrower other than FSA, the consolidated balance sheet
of such Borrower and its Consolidated Subsidiaries as at the end of such fiscal
year certified by independent certified public accountants (if such
certification has been otherwise obtained) or an appropriate financial officer
of such Borrower.

(h)           Other Information. From time to time, and subject to applicable
confidentiality restrictions, such other information or documents (financial or
otherwise) not available on the FSA website (www.fsa.com) as any Bank may
reasonably request.

8.02         Books, Records and Inspections. Each Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries in conformity with generally accepted accounting
principles and all requirements of law shall be made of all dealings and
transactions in relation to its business and activities. Each Borrower will, and
will cause each of its Subsidiaries to, permit officers and designated
representatives of the Agent or any Bank to visit and inspect, during regular
business hours and under guidance of officers of such Borrower or such
Subsidiary, any of the properties of such Borrower or such Subsidiary, and to
examine the books of account of such Borrower or such Subsidiary and discuss the
affairs, finances and accounts of such Borrower or such Subsidiary with, and be
advised as to the same by, its and their officers and independent accountants,
all at such reasonable times and intervals and to such reasonable extent as the
Agent or such Bank may request.

8.03         Corporate Franchises. Each Borrower will do or cause to be done,
all things necessary to preserve and keep in full force and effect its existence
and its material rights, franchises, licenses and patents; provided, however,
that nothing in this Section 8.03 shall prevent the withdrawal by any Borrower
of its qualification as a foreign corporation in any jurisdiction where such
withdrawal could not reasonably be expected to have a material adverse effect on
the business, operations, property, assets, liabilities or condition (financial
or otherwise) of such Borrower and its Subsidiaries taken as a whole.

28


--------------------------------------------------------------------------------




 

8.04         Compliance with Statutes, etc. Each Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property (including applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls), except such
noncompliances as could not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the business, operations,
property, assets, liabilities, condition (financial or otherwise) or prospects
of such Borrower and its Subsidiaries taken as a whole.

8.05         ERISA. As soon as possible and, in any event, within 20 days after
any Borrower or any of its Subsidiaries or any ERISA Affiliate knows or has
reason to know of the occurrence of any of the following, such Borrower will
deliver to each of the Banks a certificate of an appropriate officer of such
Borrower setting forth details as to such occurrence and the action, if any,
that such Borrower, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given to
or filed with or by such Borrower, such Subsidiary, such ERISA Affiliate, the
PBGC or a Plan participant or the Plan administrator with respect thereto:  that
a Reportable Event with respect to a Plan has occurred; that a contributing
sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan is subject to the
advance reporting requirement of PBGC Regulation Section 4043.61 (without regard
to subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Plan within the following 30 days; that an
accumulated funding deficiency has been incurred or an application may be or has
been made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code with respect
to a Plan; that a material contribution required to be made to a Plan has not
been timely made; that a Plan has been or may be terminated, reorganized,
partitioned or declared insolvent under Title IV of ERISA; that a Plan has an
Unfunded Current Liability giving rise to a lien under ERISA or the Code; that
proceedings may be or have been instituted to terminate or appoint a trustee to
administer a Plan, that a proceeding has been instituted pursuant to Section 515
of ERISA to collect a delinquent contribution to a Plan; that any Borrower, any
of its Subsidiaries or any ERISA Affiliate will or may incur any material
liability (including any contingent or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or with respect to such a Plan under
Section 401(a)(29), 4971 or 4975 of the Code or Section 409 or 502(i) or
502(l) of ERISA or with respect to a group health plan (as defined in
Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal
Regulations Section 160.103) under Section 4980B of the Code and/or the Health
Insurance Portability and Accountability Act of 1996; or that any Borrower or
any Subsidiary may incur any material liability other than in the ordinary
course of business pursuant to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any
employee pension benefit plan (as defined in Section 3(2) of ERISA). Each
Borrower will deliver to each of the Banks upon request a complete copy of the
annual report (Form 5500) of each Plan of such Borrower required to be filed
with the Internal Revenue Service. In addition to any certificates or notices
delivered to the Banks pursuant to the first sentence hereof, copies of annual
reports and any material notices received by any Borrower or any of its
Subsidiaries or any ERISA Affiliate with respect to any Plan shall be delivered
upon

29


--------------------------------------------------------------------------------




request to the Banks no later than 20 days after the date such report has been
filed with the Internal Revenue Service or such notice has been received by such
Borrower, the Subsidiary or the ERISA Affiliate, as applicable.

8.06         End of Fiscal Years; Fiscal Quarters. FSA shall cause its fiscal
year to end on December 31 and its fiscal quarters to end on the last day of
March, June, September and December.

8.07         Performance of Obligations. Each Borrower will, and will cause each
of its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement and other debt instrument by which it is
bound, except such non-performances as could not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
business, operations, property, assets, liabilities, condition (financial or
otherwise) or prospects of such Borrower and its Subsidiaries taken as a whole.

8.08         Payment of Taxes. Each Borrower will pay and discharge or cause to
be paid and discharged, and will cause each of its Subsidiaries to pay and
discharge, all material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any material properties
belonging to it, in each case on a timely basis, and all lawful claims which, if
unpaid, might become a lien or charge upon any properties of such Borrower or
any of its Subsidiaries; provided that no Borrower or any Subsidiary of any
Borrower shall be required to pay any such tax, assessment, charge, levy or
claim which is being or which will be contested in good faith and by proper
proceedings if it has maintained adequate reserves (in the good faith judgment
of the management of such Borrower) with respect thereto in accordance with
generally accepted accounting principles.

8.09         Business. FSA will continue to be primarily engaged in the
financial guaranty insurance business.


SECTION 9.           NEGATIVE COVENANTS.

9.01         Consolidation, Merger, Sale of Assets, etc. FSA will not wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation (other than with one of its Subsidiaries), or convey, sell, lease
or otherwise dispose of (or agree to do any of the foregoing at any future time)
all or substantially all of its property or assets.

9.02         Dividends. FSA will not, nor will it permit any of its Subsidiaries
to, declare or pay any dividends, or make any payments constituting a return of
capital under generally accepted accounting principles, to its stockholders, or
authorize or make any other distribution, payment or delivery of property or
cash to its stockholders as such generally (which distributions, payments or
delivery would constitute a dividend or distribution under the laws of the
jurisdiction of organization of FSA or such Subsidiary, as the case may be) or
redeem, retire, purchase or otherwise acquire, directly or indirectly, for
consideration, any shares of any class of its capital stock now or hereafter
outstanding (or any options or warrants issued by FSA or such Subsidiary with
respect to its capital stock, other than options or warrants issued under an
employee or director option or restricted stock plan approved by the Board of
Directors of FSA), or set aside any funds for any of the foregoing purposes,
except that (i) dividends or distributions

30


--------------------------------------------------------------------------------




in shares of capital stock of FSA or its Subsidiaries is permitted, (ii) any
Subsidiary may pay dividends to, or purchase capital stock from, FSA or any
Wholly-Owned Subsidiary of FSA and (iii) so long as no Event of Default under
Section 10.10 is then in existence and is uncured or not waived (and would not
be in existence as a result of the payment of such dividends or other action),
FSA or any Subsidiary may pay dividends or take any other action otherwise
restricted or prohibited by this Section 9.02 at any time if at the time of such
action Consolidated Net Interest Expense for FSA’s most recent fiscal quarter
immediately preceding the date of determination for which its consolidated
financial statements have been issued is less than or equal to 3-1/3% of FSA’s
surplus as regards policyholders (determined in accordance with applicable
statutory accounting principles) as of the most recent fiscal quarter end
immediately preceding the date of determination for which FSA’s statutory
financial statements have been filed with the New York Insurance Superintendent.

9.03         Interest Coverage Ratio. FSA will not permit the ratio of
(i) Consolidated Pretax Income plus Consolidated Net Interest Expense to
(ii) Consolidated Net Interest Expense, for the twelve month period ended on the
last day of the fiscal quarter immediately preceding the date of determination
for which FSA’s consolidated financial statements have been issued, to be less
than 2.5 to 1.0.

9.04         Debt to Total Capitalization Ratio. FSA will not permit the ratio
of Consolidated Long Term Debt to Total Capitalization at any fiscal quarter end
of FSA to be greater than 0.3 to 1.0.

9.05         Liens. FSA will not, and will not permit any Borrower to, create,
incur, assume or suffer to exist any Lien upon or with respect to any property
or assets (real or personal, tangible or intangible) of FSA or any Borrower,
whether now owned or hereafter acquired, provided that the provisions of this
Section 9.05 shall not prevent the creation, incurrence, assumption or existence
of:

(a)           Liens for taxes not yet due, or Liens for taxes being contested in
good faith and by appropriate proceedings for which adequate reserves have been
established;

(b)           Liens in respect of property or assets of FSA or any Borrower
imposed by law, which were incurred in the ordinary course of business, such as
carriers’, warehousemen’s and mechanics’ Liens, Liens on insurance license
security deposits and other similar Liens rising in the ordinary course of
business and (i) which do not in the aggregate materially detract from the value
of such property or assets or materially impair the use thereof or (ii) which
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;

(c)           Liens existing prior to the time of acquisition upon any property
acquired by FSA or any Borrower or placed upon property at the time of
acquisition by FSA or any Borrower to secure all or a portion of the purchase
price thereof, provided that any such Liens shall not encumber any other
property of FSA or any Borrower.

(d)           Liens securing other credit facilities entered into by FSA or any
Borrower

31


--------------------------------------------------------------------------------




FROM TIME TO TIME IN ORDER SOLELY TO PROVIDE SUPPORT FOR A SPECIFIED TRANSACTION
OR TRANSACTIONS IN WHICH OBLIGATIONS ARE INSURED BY FSA OR ANY BORROWER UNDER AN
INSURANCE POLICY, PROVIDED THAT SUCH LIENS IN RESPECT OF EACH SUCH TRANSACTION
ARE LIMITED TO THE INTERESTS OF FSA OR SUCH BORROWER IN CONNECTION WITH SUCH
TRANSACTION;

(e)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(f)            Liens under the First Amended and Restated Credit Agreement dated
as of April 30, 1997 (as amended from time to time) among FSA, the additional
borrowers and the banks which are parties thereto, and Bayerische Landesbank
Girozentrale, New York Branch, individually and as Agent, or any similar
facility from time to time in effect;

(g)           Liens renewing, extending or refunding any Lien permitted by
Sections 9.05(c), 9.05(d) and 9.05(e), provided that the amount secured is not
increased and such Liens are not extended to any other property; and

(h)           other Liens in respect of the property or assets of FSA or any
Borrower, provided that the aggregate amount of Indebtedness and other
obligations secured thereby shall not exceed $20,000,000 in the aggregate.


SECTION 10.         EVENTS OF DEFAULT.

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

10.01       Payments. Any Borrower or Designee shall (i) default in the payment
when due of any principal of any Loan or any Note or (ii) default, and such
default shall continue unremedied for two or more Business Days, in the payment
when due of any interest on any Loan or any Note or any Fees or any other
amounts owing hereunder or under any Note; or

10.02       Representations, etc. Any representation, warranty or statement made
by or on behalf of any Borrower herein or in any other Credit Document or in any
certificate delivered pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; or

10.03       Covenants. Any Borrower shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Section 9 or
(ii) default in the due performance or observance by it of any term, covenant or
agreement (other than those referred to in Sections 10.01 and 10.02 and clause
(i) of this Section 10.03) contained in this Agreement and such default shall
continue unremedied for a period of 15 Business Days after the earlier of the
date on which a Borrower gives notice of such default as required hereunder or
the date on which the Agent or any Bank gives written notice to FSA and such
Borrower of such default; or

10.04       Bankruptcy, etc. Any Borrower or any Subsidiary of FSA shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against any
Borrower or any Subsidiary of FSA, and the petition

32


--------------------------------------------------------------------------------




is not controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
any Borrower or any Subsidiary of FSA, or FSA or any Subsidiary of FSA commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to FSA or any
Subsidiary of FSA, or there is commenced against FSA or any Subsidiary of FSA
any such proceeding which remains undismissed or unstayed for a period of 60
days, or FSA or any Subsidiary of FSA is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding is
entered; or FSA or any Subsidiary of FSA suffers any appointment of any
custodian or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or FSA or any Subsidiary of
FSA makes a general assignment for the benefit of creditors; or any corporate
action is taken by FSA or any of Subsidiary of FSA for the purpose of effecting
any of the foregoing; or

10.05       ERISA. Any Plan shall fail to maintain the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code; a Reportable Event shall have occurred; a contributing sponsor (as
defined in Section 4001(a)(13) of ERISA) of a Plan is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Plan within the following 30 days; any Plan shall
have had or is likely to have a trustee appointed to administer such Plan; any
Plan is, shall have been or is likely to be terminated or the subject of
termination proceeding under ERISA; any Plan shall have a material Unfunded
Current Liability; or any Borrower or any of its Subsidiaries or ERISA
Affiliates has incurred or is likely to incur a material liability to or on
account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code, or on account
of a group health plan (as defined in Section 607(1) of ERISA,
Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations
Section 160.103) under Section 4980B of the Code and/or the Health Insurance
Portability and Accountability Act of 1996, or any Borrower or any of its
Subsidiaries or any ERISA Affiliate has incurred or is likely to incur material
liabilities pursuant to one or more employee welfare benefit plans (as defined
in Section 3(1) of ERISA) which provide benefits to retired employees (other
than as required by Section 601 of ERISA); and there shall result from any such
event or events the imposition of a Lien upon the assets of any Borrower or any
of its Subsidiaries, the granting of a security interest, or a liability or a
material risk of incurring a liability, which Lien, security interest or
liability, in the opinion of the Banks, will have a material adverse effect upon
the business, operations, property, assets, condition (financial or otherwise)
or prospects of any Borrower and its Subsidiaries taken as a whole; or

10.06       Judgments. One or more judgments or decrees shall be entered against
any Borrower or any Subsidiary of FSA involving in the aggregate for the
Borrowers and the Subsidiaries of FSA a liability (not paid or fully covered by
insurance) of $5,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged or stayed or bonded pending appeal within 30 days
after the entry thereof; or

33


--------------------------------------------------------------------------------


 

10.07       Change of Control. A Change of Control shall occur; or

10.08       Default Under Other Agreements. Any Borrower or any Subsidiary of
FSA shall (i) default in any payment with respect to any Indebtedness equal to
or in excess of $5,000,000 (other than the Obligations) beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Indebtedness to become due prior to its stated maturity; or
(b) any such Indebtedness (other than the Obligations) of any Borrower or any
Subsidiary of FSA shall be declared to be due and payable, or shall be required
to be prepaid other than by a regularly scheduled required prepayment or as a
mandatory prepayment (unless such required prepayment or mandatory prepayment
results from a default thereunder or an event of the type that constitutes an
Event of Default), prior to the stated maturity thereof; or

10.09       Rating. The Rating of FSA or any other Borrower assigned by Moody’s
and S&P shall be less than Baa3 and BBB-, respectively; or

10.10       Rating. The Rating of FSA or any other Borrower assigned by Moody’s
and S&P shall be less than Aa3 and AA-, respectively.

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Agent, upon the written request of the Required
Banks, shall by written notice to the Borrowers, take any or all of the
following actions, without prejudice to the rights of the Agent, any Bank or the
holder of any Note to enforce its claims against any Borrower (provided, that,
if an Event of Default specified in Section 10.04 shall occur with respect to
FSA or any other Borrower, the result which would occur upon the giving of
written notice by the Agent to the Borrowers as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice): 
(i) declare the Total Commitment terminated, whereupon the Commitment of each
Bank shall forthwith terminate immediately and any Commitment Commission shall
forthwith become due and payable without any other notice of any kind; and
(ii) in the case of an Event of Default specified in Section 10.01, 10.04, 10.08
or 10.09, declare the principal of and any accrued interest in respect of all
Loans and the Notes and all obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower.


SECTION 11.         THE AGENT.

11.01       Appointment. The Banks hereby designate The Bank of New York, as
Agent to act as specified herein and in the other Credit Documents. Each Bank
hereby irrevocably authorizes, and each holder of any Note by the acceptance of
such Note shall be deemed irrevocably to authorize, the Agent to take such
action on its behalf under the provisions of this Agreement, the other Credit
Documents and any other instruments and agreements referred to herein or therein
and to exercise such powers and to perform such duties hereunder and

34


--------------------------------------------------------------------------------




 

thereunder as are specifically delegated to or required of the Agent by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto. The Agent may perform any of its duties hereunder by or through its
officers, directors, agents or employees.

11.02       Nature of Duties. The Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement. Neither the
Agent nor any of its officers, directors, agents or employees shall be liable
for any action taken or omitted by it or them hereunder or under any other
Credit Document or in connection herewith or therewith, unless caused by its or
their gross negligence or willful misconduct. The duties of the Agent shall be
mechanical and administrative in nature; the Agent shall not have by reason of
this Agreement or any other Credit Document a fiduciary relationship in respect
of any Bank or the holder of any Note; and nothing in this Agreement or any
other Credit Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Agent any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.

11.03       Lack of Reliance on the Agent. Independently and without reliance
upon the Agent, each Bank and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrowers in
connection with the making and the continuance of the Loans and the taking or
not taking of any action in connection herewith and (ii) its own appraisal of
the creditworthiness of the Borrowers and, except as expressly provided in this
Agreement, the Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Bank or the holder of any Note with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Agent shall not be responsible to any Bank or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of any Borrower or be required
to make any inquiry concerning either the performance or observance of any of
the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of any Borrower or the existence or
possible existence of any Default or Event of Default.

11.04       Certain Rights of the Agent. If the Agent shall request instructions
from the Banks with respect to any act or action (including failure to act) in
connection with this Agreement or any other Credit Document, the Agent shall be
entitled to refrain from such act or taking such action unless and until the
Agent shall have received instructions from the Required Banks; and the Agent
shall not incur liability to any Person by reason of so refraining. Without
limiting the foregoing, no Bank or the holder of any Note shall have any right
of action whatsoever against the Agent as a result of the Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Banks.

11.05       Reliance. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by any Person that
the Agent believed to be the proper Person, and, with

35


--------------------------------------------------------------------------------




 

respect to all legal matters pertaining to this Agreement and any other Credit
Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Agent.

11.06       Indemnification. To the extent the Agent is not reimbursed and
indemnified by the Borrowers, each Bank will reimburse and indemnify the Agent
for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by the Agent in performing its duties hereunder or under any other Credit
Document, in any way relating to or arising out of this Agreement or any other
Credit Document; provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s gross negligence or
willful misconduct.

11.07       The Agent in Its Individual Capacity. With respect to its obligation
to make Loans under this Agreement, the Agent shall have the rights and powers
specified herein for a “Bank” and may exercise the same rights and powers as
though it was not performing the duties specified herein; and the term “Banks”,
“holders of Notes” or any similar terms shall, unless the context clearly
otherwise indicates, include the Agent in its individual capacity. The Agent may
accept deposits from, lend money to and generally engage in any kind of banking,
trust or other business with any Borrower or any Affiliate of any Borrower as if
it were not performing the duties specified herein, and may accept fees and
other consideration from any Borrower for services in connection with this
Agreement and otherwise without having to account for the same to the Banks.

11.08       Holders. The Agent may deem and treat the payee of any Note as the
owner thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Agent. Any request, authority or consent of any Person who, at
the time of making such request or giving such authority or consent, is the
holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or indorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor.

11.09       Resignation by the Agent. (a)  The Agent may resign from the
performance of all its functions and duties hereunder and/or under the other
Credit Documents at any time by giving 15 Business Days’ prior written notice to
FSA and the Banks. In the case of the resignation by the Agent, such resignation
shall take effect upon the appointment of a successor Agent pursuant to
Section 11.09(b) or 11.09(c) or as otherwise provided herein.


(B)           UPON ANY SUCH NOTICE OF RESIGNATION BY THE AGENT, THE BANKS SHALL
APPOINT A SUCCESSOR AGENT HEREUNDER OR THEREUNDER WHO SHALL BE A COMMERCIAL BANK
OR TRUST COMPANY REASONABLY ACCEPTABLE TO FSA (IT BEING UNDERSTOOD AND AGREED
THAT ANY BANK IS DEEMED TO BE ACCEPTABLE TO FSA).


(C)           IF A SUCCESSOR AGENT SHALL NOT HAVE BEEN SO APPOINTED WITHIN SUCH
15 BUSINESS DAY PERIOD, THE AGENT, WITH THE CONSENT OF FSA, SHALL THEN APPOINT A
SUCCESSOR AGENT WHO SHALL SERVE AS AGENT HEREUNDER OR THEREUNDER UNTIL SUCH
TIME, IF ANY, AS THE BANKS APPOINT A SUCCESSOR AGENT AS PROVIDED HEREIN.

36


--------------------------------------------------------------------------------




 


(D)           IF NO SUCCESSOR AGENT HAS BEEN APPOINTED PURSUANT TO
SECTION 11.09(B) OR 11.09(C) BY THE 20TH BUSINESS DAY AFTER THE DATE SUCH NOTICE
OF RESIGNATION WAS GIVEN BY THE AGENT, THE AGENT’S RESIGNATION SHALL BECOME
EFFECTIVE AND THE BANKS SHALL THEREAFTER PERFORM ALL THE DUTIES OF THE AGENT
HEREUNDER AND/OR UNDER ANY OTHER CREDIT DOCUMENT UNTIL SUCH TIME, IF ANY, AS THE
BANKS APPOINT A SUCCESSOR AGENT AS PROVIDED HEREIN.


SECTION 12.         MISCELLANEOUS.

12.01       Payment of Expenses, etc. Each Borrower shall:  (i) whether or not
the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses (a) of the Agent (including, without
limitation, the reasonable fees and disbursements of White & Case LLP, counsel
for the Agent) in connection with the preparation, execution and delivery of
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto and (b) of the Agent and the Banks in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein (including, without limitation,
the reasonable fees and disbursements of counsel for the Agent and the Banks);
(ii) pay and hold each Bank harmless from and against any and all present and
future stamp and other similar taxes with respect to the foregoing matters and
save such Bank harmless from and against any and all liabilities with respect to
or resulting from any delay or omission (other than to the extent attributable
to such Bank) to pay such taxes; and (iii) indemnify each Bank, its officers,
directors, employees, representatives and agents from and hold each of them
harmless against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, and reasonable costs, expenses and
disbursements incurred by any of them as a result of, or arising out of, or in
any way related to, or by reason of, any investigation, litigation or other
proceeding (whether or not such Bank is a party thereto) related to the entering
into and/or performance of this Agreement or any other Credit Document or the
use of the proceeds of any Loans hereunder or the consummation of any
transactions contemplated herein or in any other Credit Document, including,
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such liabilities, obligations, losses, etc., to the extent
incurred by reason of the gross negligence or willful misconduct of the Person
to be indemnified).

12.02       Right of Setoff. In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence of an Event of Default, each Bank is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Borrower or any of its Subsidiaries
or to any other Person, any such notice being hereby expressly waived, to set
off and to appropriate and apply any and all deposits (general or special) and
any other Indebtedness at any time held or owing by such Bank (including,
without limitation, by branches and agencies of such Bank wherever located) to
or for the credit or the account of any Borrower or any of its Subsidiaries
against and on account of the Obligations and liabilities of such Borrower or
any of its Subsidiaries to such Bank under this Agreement or under any of the
other Credit Documents, including, without limitation, all interests in
Obligations of such Borrower or any of its Subsidiaries purchased by such Bank
pursuant to Section 12.06(b), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit

37


--------------------------------------------------------------------------------




 

Document, irrespective of whether or not such Bank shall have made any demand
hereunder and although such Obligations, liabilities or claims, or any of them,
shall be contingent or unmatured.

12.03       Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telex, facsimile or cable communication) and mailed, telegraphed,
telexed, telecopied (with telephonic confirmation in the case of any notice to
the Agent), cabled or delivered:  if to any Borrower or any Bank, at its address
listed opposite its name on the signature page hereto; and if to the Agent at
its Notice Office; or at such other address as shall be designated by such party
in a written notice to the other parties hereto. All such notices and
communications shall when mailed, telegraphed, telexed, telecopied, cabled or
sent by overnight courier, be effective upon receipt.

12.04       Benefit of Agreement. (a)  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, that (i) except as provided
herein, no Borrower may assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Banks, (ii) although any Bank
may transfer, assign or grant participations in its rights hereunder and under
the Notes pursuant to this Section 12.04(a) with the consent of FSA (such
consent not to be unreasonably withheld, and such consent not required in the
case of an assignment to an Affiliate of the Bank with the same ratings as the
Bank), such Bank shall remain a “Bank” for all purposes hereunder (and may not
transfer or assign its Commitment hereunder except as provided in
Section 12.04(b)), and the transferee, assignee or participant, as the case may
be, shall not constitute a “Bank” hereunder and (iii) no Bank shall transfer,
grant or assign any participation under which the participant shall have rights
to approve any amendment to or waiver of this Agreement or any of the other
Credit Documents except to the extent such amendment or waiver (A) extends the
final maturity of any Loan or Note, or reduces the rate or extends the time of
payment of interest or Fees thereon, or reduces the principal amount thereof, or
increases the Commitment of any Bank over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default shall not
constitute a change in the terms of any Commitment of any Bank), (B) consents to
the assignment or transfer by any Borrower of any of its rights and obligations
under any Credit Document or (C) amends, modifies or waives any provision of
this Section 12.04. In the case of any such participation, the participant shall
not constitute a “Bank” hereunder and shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
any Bank in respect of such participation to be those set forth in the agreement
executed by such Bank in favor of the participant relating thereto) and all
amounts payable by any Borrower hereunder shall be determined as if such Bank
had not sold such participation, except that the participant shall be entitled
to the benefits of Sections 2.10, 2.11 and 4.04 of this Agreement to the extent
that such Bank would be entitled to such benefits if the participation had not
been transferred, granted or assigned.


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 2.04(A), ANY BANK (OR
ANY BANK TOGETHER WITH ONE OR MORE OTHER BANKS) MAY ASSIGN ALL OR A PORTION OF
ITS COMMITMENT AND RELATED OUTSTANDING RIGHTS AND OBLIGATIONS HEREUNDER TO ONE
OR MORE ELIGIBLE TRANSFEREES, EACH OF WHICH ASSIGNEES SHALL BECOME A PARTY TO
THIS AGREEMENT AS A BANK BY EXECUTION OF AN ASSIGNMENT AND ASSUMPTION AGREEMENT
AND DELIVERY OF SUCH ASSIGNMENT AND ASSUMPTION AGREEMENT TO FSA AND THE AGENT,
PROVIDED THAT (I) NEW NOTES WILL BE ISSUED TO SUCH NEW BANK IN THE STATED AMOUNT
OF ITS ASSUMED COMMITMENT AND TO THE ASSIGNING BANK IN THE STATED AMOUNT

38


--------------------------------------------------------------------------------





 


OF THE COMMITMENT, IF ANY, RETAINED BY IT UPON THE REQUEST OF SUCH NEW BANK OR
ASSIGNING BANK AND THE SURRENDER OF THE NOTES PREVIOUSLY ISSUED TO THE ASSIGNING
BANK (OR THE EXECUTION AND DELIVERY TO EACH RELEVANT BORROWER OF AN INDEMNITY
SATISFACTORY TO SUCH BORROWER), SUCH NEW NOTES TO BE IN CONFORMITY WITH THE
REQUIREMENTS OF SECTION 2.05 TO THE EXTENT NEEDED TO REFLECT THE REVISED
COMMITMENTS, AND (II) EXCEPT IN THE CASE OF AN ASSIGNMENT TO A BANK OR AN
AFFILIATE OF A BANK WITH THE SAME RATINGS AS THE BANK, THE AGENT AND FSA MUST
GIVE THEIR PRIOR WRITTEN CONSENT TO SUCH ASSIGNMENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD). TO THE EXTENT OF ANY ASSIGNMENT PURSUANT TO THIS
SECTION 12.04(B), THE ASSIGNING BANK SHALL BE RELIEVED OF ITS OBLIGATIONS
HEREUNDER WITH RESPECT TO ITS ASSIGNED COMMITMENT. AT THE TIME OF EACH
ASSIGNMENT PURSUANT TO THIS SECTION 12.04(B) TO A PERSON WHICH IS NOT ALREADY A
BANK HEREUNDER AND WHICH IS NOT A UNITED STATES PERSON (AS SUCH TERM IS DEFINED
IN SECTION 7701(A)(30) OF THE CODE) FOR FEDERAL INCOME TAX PURPOSES, THE
RESPECTIVE ASSIGNEE BANK SHALL, TO THE EXTENT LEGALLY ENTITLED TO DO SO, PROVIDE
TO FSA THE FORMS DESCRIBED IN SECTION 4.04(B)(II) OR 4.04(B)(IV) IN THE CASE OF
A BANK DESCRIBED IN SECTION 4.04(B)(II) OR 4.04(B)(IV), RESPECTIVELY.


(C)           UPON THE EXECUTION AND DELIVERY OF AN ASSIGNMENT AND ASSUMPTION
AGREEMENT IN ACCORDANCE WITH, AND SUBJECT TO THE RESTRICTIONS OF,
SECTION 12.04(B), AND PAYMENT OF A $3,500 ASSIGNMENT FEE TO THE AGENT BY THE
RELEVANT ASSIGNOR OR ASSIGNEE, THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO
AND, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER
CREDIT DOCUMENTS HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND
ASSUMPTION AGREEMENT, HAVE THE RIGHTS AND OBLIGATIONS OF A “BANK” HEREUNDER AND
THEREUNDER.


(D)           ANY BANK CLAIMING ANY AMOUNTS PAYABLE PURSUANT TO SECTION 4.04
SHALL USE REASONABLE EFFORTS (CONSISTENT WITH LEGAL AND REGULATORY RESTRICTIONS
AND SUBJECT TO OVERALL POLICY CONSIDERATIONS OF SUCH BANK) TO DESIGNATE ANOTHER
LENDING OFFICE FOR ITS COMMITMENT OR LOANS OR TAKE SUCH OTHER ACTION TO MINIMIZE
SUCH AMOUNTS, AS MAY BE REASONABLY REQUESTED BY FSA, PROVIDED THAT SUCH
DESIGNATION IS MADE OR SUCH OTHER ACTION IS TAKEN ON SUCH TERMS THAT SUCH BANK
AND ITS LENDING OFFICE SUFFER NO ECONOMIC, LEGAL OR REGULATORY DISADVANTAGE.


(E)           NOTHING IN THIS AGREEMENT SHALL PREVENT OR PROHIBIT ANY BANK FROM
PLEDGING ITS LOANS AND NOTES TO A FEDERAL RESERVE BANK IN SUPPORT OF BORROWINGS
MADE BY SUCH BANK FROM SUCH FEDERAL RESERVE BANK.

12.05       No Waiver; Remedies Cumulative. No failure or delay on the part of
any Bank or the holder of any Note in exercising any right, power or privilege
hereunder or under any other Credit Document and no course of dealing between
any Borrower and any Bank or the holder of any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. Except as otherwise expressly provided herein or in any
other Credit Document, the rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which any Bank would otherwise have. No notice to or
demand on any Borrower in any case shall entitle such Borrower or any other
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Bank or the holder of
any Note to any other or further action in any circumstances without notice or
demand.

39


--------------------------------------------------------------------------------




 

12.06       Calculations; Computations. (a)  The financial statements to be
furnished to the Banks pursuant to Section 8.01(a) and 8.01(b) shall be made and
prepared in accordance with generally accepted accounting principles in the
United States, in each case consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by FSA to the Banks).


(B)           ALL COMPUTATIONS OF INTEREST, COMMITMENT COMMISSION AND FEES
HEREUNDER SHALL BE MADE ON THE BASIS OF A YEAR OF 360 DAYS FOR THE ACTUAL NUMBER
OF DAYS (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY) OCCURRING IN THE
PERIOD FOR WHICH SUCH INTEREST, COMMITMENT COMMISSION OR FEES ARE PAYABLE.

12.07       Governing Law; Submission to Jurisdiction; Venue. (a)  This
Agreement and the other Credit Documents and the rights and obligations of the
parties hereunder and thereunder shall be construed in accordance with and be
governed by the law of the State of New York. Any legal action or proceeding
against any Borrower with respect to this Agreement or any other Credit Document
may be brought in the courts of the State of New York or of the United States
for the Southern District of New York, and, by execution and delivery of this
Agreement, each Borrower hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of such courts.
Each Borrower irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to such Borrower at
its address set forth opposite its signature below, such service to become
effective 10 days after such mailing. Nothing herein shall affect the right of
the Agent or any Bank under this Agreement to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
any Borrower in any other jurisdiction.


(B)           EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT
IN THE COURTS REFERRED TO IN SECTION 12.07(A) AND HEREBY FURTHER IRREVOCABLY
WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.

12.08       Obligation to Make Payments in Dollars. The obligation of each
Borrower to make payment in Dollars of the principal of and interest on the
Notes and any other amounts due hereunder or under any other Credit Document to
the Payment Office of the Agent as provided in Section 4.03 shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment,
which is expressed in or converted into any currency other than Dollars, except
to the extent such tender or recovery shall result in the actual receipt by the
Agent at its Payment Office of the full amount of Dollars expressed to be
payable in respect of the principal of and interest on the Notes and all other
amounts due hereunder or under any other Credit Document. The obligation of each
Borrower to make payments in Dollars shall be enforceable as an alternative or
additional cause of action for the purpose of recovery in Dollars of the amount,
if any, by which such actual receipt shall fall short of the full amount of
Dollars expressed to be payable in respect of the principal of and interest on
the Notes and any other amounts due under any other Credit Document, and shall
not be affected by judgment being obtained for any other sums due under this
Agreement or under any other Credit Document.

40


--------------------------------------------------------------------------------




 

12.09       Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with FSA and the Agent.

12.10       Effectiveness. This Agreement shall become effective on the
Effective Date.

12.11       Table of Contents and Headings Descriptive. The table of contents
and the headings of the several sections and subsections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

12.12       Amendment or Waiver. Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by FSA, the Required Banks and the Agent; provided, however, that no such
change, waiver, discharge or termination shall, without the consent of each
Bank, (i) extend the maturity of any Loan or Note other than in accordance with
Section 3.04 or reduce the rate or extend the time of payment of interest or
Fees thereon, or reduce the principal amount thereof, or increase the Commitment
of any Bank without the consent of such Bank (it being understood that a waiver
of any Default or Event of Default shall not constitute a change in the terms of
any Commitment of any Bank), (ii) reduce the percentage specified in the
definition of Required Banks, (iii) consent to the assignment or transfer by any
Borrower or Designee of any of its rights or obligations under any Credit
Document or (iv) result in any termination, release or material amendment of any
Insurance Policy.

12.13       Survival. All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 4.04 and 12.01 shall survive the execution
and delivery of this Agreement and the Notes and the making and repayment of the
Loans.

12.14       Confidentiality. Each of the Agent and each Bank severally agrees to
keep information delivered or made available by or on behalf of the Borrowers
pursuant to this Agreement confidential from anyone other than its employees,
directors, legal counsel, independent auditors, other advisors and prospective
assignees and participants (all of whom shall agree to similar restrictions),
provided, however, that nothing herein shall prevent the Agent or any Bank from
disclosing such information (a) to any other Bank or the Agent, (b) in response
to a subpoena or other order of a court or administrative agency provided that
the Agent or Bank, as applicable, shall (to the extent legally permitted)
promptly notify FSA of such subpoena or other order, (c) to the extent necessary
in connection with the exercise of any remedy hereunder, (d) if such information
is or becomes generally available to the public other than as a result of a
disclosure by the Agent or a Bank prohibited by this Agreement or (e) if such
information is or becomes available to the Agent or Bank, as applicable, from a
source (other than a Borrower) that is not bound by an obligation of
confidentiality to the Borrowers.

41


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

Address

 

FINANCIAL SECURITY ASSURANCE INC.

 

 

 

 

 

31 West 52nd Street

 

 

 

New York, New York 10019

 

By

/s/ Bruce E. Stern

 

Attention: Treasurer

 

 

Name: Bruce E. Stern

 

 

 

 

Title: General Counsel & Managing Director

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

31 West 52nd Street

 

 

 

New York, New York 10019

 

 

 

Attention: General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

FSA INSURANCE COMPANY

 

 

 

 

 

 

 

By

/s/ Bruce E. Stern

 

 

 

 

Name: Bruce E. Stern

 

 

 

 

Title: General Counsel & Managing Director

 

 

 

 

 

 

 

 

 

 

 

FINANCIAL SECURITY ASSURANCE (U.K.) LIMITED

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Bruce E. Stern

 

 

 

 

Name: Bruce E. Stern

 

 

 

 

Title: General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK,

 

 

 

 

Individually and as Agent

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Sreecaran Ganesan

 

 

 

 

Name: Sreecaran Ganesan

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Lawrence Palumbo, Jr.

 

 

 

 

Name: Lawrence Palumbo, Jr.

 

 

 

 

Title: Vice President

 

42


--------------------------------------------------------------------------------




 

 

HARRIS NESBITT FINANCING, INC.

 

 

 

 

 

 

 

By

/s/ Stephen Maenhout

 

 

 

 

Name: Stephen Maenhout

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Mary K. Young

 

 

 

 

Name: Mary K. Young

 

 

 

 

Title: Sr. Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

US BANK, NA

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Patrick H. McGraw, Jr.

 

 

 

 

Name: Patrick H. McGraw, Jr.

 

 

 

 

Title: Vice President, U.S. Bank N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

CAJA DE AHORROS Y MONTE DE PIEDAD

 

 

 

 

DE MADRID MIAMI AGENCY

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Pablo Hernandez

 

 

 

 

Name: Pablo Hernandez

 

 

 

 

Title: Head of IFIS

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Ricardo Benede

 

 

 

 

Name: Ricardo Benede

 

 

 

 

Title: Corporate Banking

 

 

43


--------------------------------------------------------------------------------


SCHEDULE I

BORROWERS

FSA Insurance Company, an Oklahoma corporation

Financial Security Assurance (U.K.) Limited, a U.K. insurance company


--------------------------------------------------------------------------------




 

SCHEDULE II

SCHEDULE OF COMMITMENTS

Name of Bank

 

 

Commitment

 

 

 

 

 

The Bank of New York

 

$

28,000,000

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

28,000,000

 

 

 

 

 

Harris Nesbitt Financing, Inc.

 

28,000,000

 

 

 

 

 

KeyBank National Association

 

28,000,000

 

 

 

 

 

US Bank, N.A.

 

28,000,000

 

 

 

 

 

Caja de Ahorros y Monte de Piedad

 

 

 

de Madrid Miami Agency

 

10,000,000

 

 

 

 

 

Total

 

$

150,000,000

 

 


--------------------------------------------------------------------------------




 

SCHEDULE III

Lending Offices

Bank

 

 

 

Bank Rate Office

 

Eurodollar Lending Office

The Bank of New York

 

1 Wall Street
New York, NY 10286

 

1 Wall Street
New York, NY 10286

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

270 Park Avenue
15th Floor
New York, NY 10017

 

270 Park Avenue
15th Floor
New York, NY 10017

 

 

 

 

 

Harris Nesbitt Financing, Inc.

 

115 South LaSalle Street
12 Floor West
Chicago, IL 60603

 

115 South LaSalle Street
12 Floor West
Chicago, IL 60603

 

 

 

 

 

KeyBank National

 

127 Public Square

 

127 Public Square

Association

 

Cleveland, OH 44114

 

Cleveland, OH 44114

 

 

 

 

 

US Bank, N.A.

 

US Bank Tower
425 Walnut Street, 8th Floor
Cincinnati, OH 45202

 

US Bank Tower
425 Walnut Street, 8th Floor
Cincinnati, OH 45202

 

 

 

 

 

Caja de Ahorros y Monte de

 

701 Brickell Avenue

 

701 Brickell Avenue

Piedad de Madrid Miami

 

Suite 2000

 

Suite 2000

Agency

 

Miami, FL 33131

 

Miami, FL 33131

 

 


--------------------------------------------------------------------------------